     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.1 Page 1 of 60
                                                                       FILED
                                                                       Sep 14 2020
 1   Anton Ewing (NOT AN ATTORNEY)                                CLERK, U.S. DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA
     3077 B Clairemont Drive #372                              BY        s/ vanessac      DEPUTY
 2   San Diego, CA 92117
 3

 4   Plaintiff In Pro Per
 5

 6

 7               THE UNITED STATES FEDERAL DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9

10   Anton Ewing,                                                  '20CV1820
                                                    Civil Case No. _  _ _ _CAB
                                                                             __NLS
                                                                                 _
11                  Plaintiff,                      INITIAL COMPLAINT
                                                       1. NEGLIGENT VIOLATIONS OF
12         vs.                                            THE TELEPHONE
13                                                        CONSUMER PROTECTION
     DMJJ Construction Inc, a California                  ACT [47 U.S.C §227 (b)]
14
                                                      2. WILLFUL VIOLATIONS OF
15
     corporation;                                         THE TELEPHONE
     Jason Dovalina, an individual,                       CONSUMER PROTECTION
16                                                        ACT [47 U.S.C. §227(b)]
17
                    Defendants.                       3. NEGLIGENT VIOLATIONS OF
                                                          THE TELEPHONE
18                                                        CONSUMER PROTECTION
                                                          ACT [47 U.S.C. §227 (c)]
19
                                                      4. WILLFUL VIOLATIONS OF
20                                                        THE TELEPHONE
                                                          CONSUMER PROTECTION
21
                                                          ACT [47 U.S.C. §227(c)]
22                                                     5. VIOLATION OF CALIFORNIA
                                                          INVASION OF PRIVANCY
23                                                        ACT [PC §632.7 §637.2]
24
                                                    JURY TRIAL REQUESTED
25                                              )

                                  PLAINTIFF'S INITIAL COMPLAINT- 1
                                                                                                   CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.2 Page 2 of 60




           Plaintiff Anton Ewing ("Plaintiff'), an individual, alleges the following upo
 2
     information and belief based upon personal knowledge:
 3

 4                              I. NATURE OF THE CASE
 5
     1.    On June 12, 2019, Jason Dovalina signed a settlement agreement with
 6
     Plaintiff promising to never telemarketing Plaintiff ever again. On September 10,
 7
     2020, Jason Dovalina, as Director and as an Executive Officers of DMJJ
 8
     Construction, Inc, ordered Plaintiff to be telemarketed again. Previous, in federal
 9
     district court case number 19-cv-0910, Ewing vs. DMJJ, Plaintiff sued Defendant
10
     DMJJ for illegal telemarketing. I paragraph 3 of the signed settlement agreement,
11   Defendants agreed "DMJJ will not hire or pay third party telemarketers to call
12   Ewing ever again." Ewing has not changed his number since the agreement was
13   signed.
14   2.    On or about June 1, 2020, the Southern District of California Federal Distric

15   Court modified, amended and otherwise changed Civil Local Rule 83 .4 to read as

16   what is now Local Rule 2.1.

17
     3.    In Local Rule 2.1 it states: "We-- judges, lawyers, court staff, parties-all

18
     have a responsibility in ensuring that we preserve the legacy of this institution by
     conducting ourselves according to the Golden Rule-to treat others as we
19
     ourselves would like to be treated."
20
     4.    The federal judges of the Southern District stated in LR 2.1 that "[a]lthough
21
     adversarial, the experience does not have to, and should not, be antagonistic or
22
     hostile." Name calling seems and appears to be antagonistic and hostile. Plaintiff
23
     hopes that defendant's attorney will not engage in behavior that brings discredit to
24
     the Bar and the courts.
25
     5.    Importantly, the federal judges of the Southern District went on to say, at L

                                PLAINTIFF' S INITIAL COMPLAINT- 2
                                                                                            CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.3 Page 3 of 60




 1   2. l(a)(l), that"[ c]ivility is paramount and not to be confused with weakness.
 2   Civility in action and words is fundamental to the effective and efficient
 3   functioning of our system of justice and public confidence in that system."

 4   6.     Moreover, the federal judges of the Southern District went even further to

 5
     say, in LR 2.1, that "[n]o one is above the law and, equally important, no one is
     entitled to act in such a way that erodes the public's trust in the administration of
 6
     justice."
 7
     7.     The federal judges of the Southern District stated, at LR 2.1, that "[t ]his
 8
     court is committed to ensuring that all who work within it and come before it treat
 9
     each other with decency, dignity, and respect."
10
     8.     At LR 2.l(a)(3) the federal judges of the Southern District stated "[w]e
11
     expect lawyers to treat adverse witnesses, litigants and opposing counsel with
12
     courtesy, fairness and respect."
13
     9.     Plaintiff is hopeful that "the court expects that all who practice in this court
14
     will adhere to this Code of Conduct in all of their interactions within the courts of
15   this judicial district, in order to nurture, rather than tarnish, the practice of law."
16   10.    Plaintiff brings this action seeking damages and any other available legal or
17   equitable remedies resulting from the illegal actions of DMJJ Construction Inc, a
1&   California corporation ("DMJJ") and its owner, officer, sole member and Manager,
19   Jason Dovalina ("Jason Dovalina"), in negligently, knowingly, and/or willfully

20   contacting Plaintiff on Plaintiff's cellular telephone and landline home phones in

21
     violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.

22
     ("TCPA") and related regulations, specifically the National Do-Not-Call
     provisions, thereby invading Plaintiff's privacy. Further, Defendants each violated
23
     California's Invasion of Privacy Act (CIPA) by illegally recording the
24
     telemarketing calls they made to Plaintiff without disclosing that such calls were
25
     being recorded by Defendants, all in violation of PC §637.2 and PC §632.7. This
                                  PLAINTIFF'S INITIAL COMPLAINT- 3
                                                                                               CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.4 Page 4 of 60




 1   case involves more than one call in violation of the TCP A and CIP A.
 2   11.   DMJJ Construction Inc is the agent of Jason Dovalina because Jason
 3   Dovalina has directed and controlled said LLC, including the criminal acts

 4
     violating 47 USC §501.

 5
     12.   Throughout the below listed paragraphs in this lawsuit, where the word
     "Defendants" is used and employed, it shall be and is intended to include
 6
     Defendant Jason Dovalina as an individual as well as in his capacity as the sole
 7
     member and manager of DMJJ Construction Inc and Defendant DMJJ
 8
     Construction Inc, a limited liability company as the alter ego of Jason Dovalina.
 9
     DMJJ Construction Inc is both the alter ego of Jason Dovalina and the agent of
10
     Jason Dovalina.
11
     13.   Plaintiff received the following calls to Plaintiffs cellular telephone of 619-
12
     719-9640 from Defendants or from Defendant's hired and controlled agents at the
13
     specific direction of Defendant DMJJ:
14
              a. Originating Number 619-393-1764 on 09/10/2020 at 2:13 PM
15         On each of the above listed calls, the telemarketing agents of Defendants
16   stated that they were calling from DMJJ Capital and attempting to sell Plaintiff a
11   roofing, windows and an AC unit. On each call, the caller attempted to obtain
18   Plaintiffs social security number or sent an email application thereafter in an
19   attempt to obtain Plaintiffs social security number.

20   14.   Defendant Jason Dovalina ordered and overtly directed his third party

21
     telemarketing agents that he hired and paid to robocall Plaintiff. Jason Dovalina

22
     knew he was using or directing the use of an ATDS and directed his telemarketing
     agents to use and employ an automatic telephone dialer to call Plaintiff repeatedly.
23
     15.   Defendants have purposefully directed their activities into California by
24
     calling Plaintiffs 619 area code and by employing a web page that is able to be
25
     viewed California.
                                PLAINTIFF'S INITIAL COMPLAINT- 4
                                                                                             CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.5 Page 5 of 60




                               II. JURISDICTION & VENUE
 2   16.    Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
 3   resident of California, seeks relief from the United States Federal District Court,
 4   Southern District of California. For each TCPA subsection (band c), Plaintiff also
 5   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
 6   when all calls are added up, exceeds the threshold required for federal court

 7   jurisdiction.

 8
     17.    The Court has ancillary jurisdiction, in its discretion, over the attendant state

 9
     law claims, including but not limited to California's Penal Code §637.2, et seq. and
     Civil Code§ 1770(a)(22)(A).
10
     18.    This Court also has federal-question subject matter jurisdiction over the
11
     Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
12
     federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 3 72 (2012).
13
     19.    This Court has personal jurisdiction over Defendants DMJJ Construction Inc
14
     and Jason Dovalina because a substantial part of the wrongful acts alleged in this
15
     Complaint were committed in California and because DMJJ has significant
16
     contacts and assets in California. For example, DMJJ Construction Inc and Jason
17
     Dovalina made illegal telemarketing robocalls to Mr. Ewing, with area code 619,
18
     while he was in California. DMJJ Construction Inc and Jason Dovalina have also
19   subjected themselves to personal jurisdiction in California because they are
20   running and abetting said criminal operation.     See 47 USC §501. Data Disc, Inc.
21   v. Systems Technology Associates, Inc., 557 F.2d 1280, 1285 (9th Cir. 1977).
22   Ballardv. Savage, 65 F.3d 1495, 1498 (9th Cir. 1995).
23   20.    Venue is proper in the United States District Court for the Southern District

24   of California pursuant to 28 U.S.C. § 1391(b) and because Defendants do business

25
     within the State of California and Plaintiff resides within the County of San Diego.


                                 PLAINTIFF'S INITIAL COMPLAINT- 5
                                                                                                CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.6 Page 6 of 60




 1   21.   Defendants have purposefully directed their activities into California and
2    have thus enjoyed the benefits and protections of California law.

3    22.   The Ninth Circuit employs a three-part test to determine whether the

4
     defendant's contacts with the forum state are sufficient to subject it to specific
     jurisdiction. Ballard v. Savage, 65 F .3d 1495, 1498 (9th Cir. 1995). Under the
5
     three-part inquiry, specific jurisdiction exists only if: (1) the out-of-state defendant
6
     purposefully availed itself of the privilege of conducting activities in the forum,
7
     thereby invoking the benefits and protections of the forum's laws; (2) the cause of
 8
     action arose out of the defendant's forum-related activities and (3) the exercise of
9
     jurisdiction is reasonable. Myers v. Bennett Law Offices, 23 8 F .3 d 1068, 1072 (9th
10
     Cir. 2001 ). The plaintiff bears the burden of satisfying the first two prongs of this
11
     specific jurisdiction test. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,
12
     802 (9th Cir. 2004). "If the plaintiff succeeds in satisfying both of the first two
13
     prongs, the burden then shifts to the defendant to 'present a compelling case' that
14
     the exercise of jurisdiction would not be reasonable." Id.
15                                       III. PARTIES
16
     23.   Plaintiff, Anton Ewing. ("Plaintiff'), is an individual and resident in
17
     California.
18   24.    Defendant DMJJ Construction Inc is a vociferous robo-dialing telemarketer,
19   and is a "person" as defined by 4 7 U.S.C. § 153 (39).
20   25.    The above named Defendant DMJJ Construction Inc, and its subsidiaries
21   and agents, as well as Jason Dovalina, are collectively referred to as "Defendants."
22   The true names and capacities of the Defendants sued herein as DOE

23   DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who

24   therefore sues such Defendants by fictitious names. Each of the Defendants

25
     designated herein as a DOE is legally responsible for the unlawful acts alleged


                                 PLAINTIFF'S INITIAL COMPLAINT- 6
                                                                                                CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.7 Page 7 of 60




 1   herein. Plaintiff will seek leave of Court to amend the Complaint to reflect the true
 2   names and capacities of the DOE Defendants when such identities become known.
 3   26.   Plaintiff is informed and believes that at all relevant times, each and every

 4   Defendant was acting as an agent and/or employee of each of the other Defendants

 5
     and was acting within the course and scope of said agency and/or employment wit
     the full knowledge and consent of each of the other Defendants. Plaintiff is
 6
     informed and believes that each of the acts and/or omissions complained of herein
 7
     was made known to, and ratified by, each of the other Defendants. Defendants
 8
     controlled every aspect of its agent's operations including the scripts to be read on
 9
     each call and the fact that Defendant required its agent to record each
10
     telemarketing call. DMJJ Construction Inc is and was, at all times relevant to this
11
     action, a knowingly and intentionally authorized and controlled agent of Jason
12
     Dovalina.
13
                               VI. FACTUAL ALLEGATIONS
14
     27.   In the signed settlement agreement dated June 12, 2019, DMJJ and Dovalina
15   promised, agreed and stipulated to the following:
16            a. "DMJJ admits and has independently verified that 619-719-9640 and
17                  619-888-1296 are on the National Do Not Call registry;
18            b. "Mr. Ewing states that he has expressly informed DMJJ to never call
19                  him ever again and DMJJ confirms and acknowledges this fact as true

20                  and correct"

21               c. "DMJJ, or its officers, directors, employees or contracted agents will

22
                    never contact Ewing ever again via email, telephone, robo-call, fax,
                    letter, or any other method or manner of communication except
23
                    through their counsel. The telephone numbers covered by this
24
                    agreement are: 619-719-9640, 619-347-0726, 619-888-1296, 858-
25
                    333-1962 and 619-798-2016."
                                   PLAINTIFF'S INITIAL COMPLAINT- 7
                                                                                             CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.8 Page 8 of 60




             d. "IfDMJJ ever breaches this material provision then Ewing shall have
 2                 the right to file a lawsuit against DMJJ and DMJJ hereby admits as

 3                 true all the factual assertions contain herein above"

 4            e. "Further, in any litigation over this above stated breach, DMJJ agrees,

 5
                   stipulates and warrants to fully reimburse Ewing's attorney fees,
                   deposition costs, service of process costs, videographer costs, trial
 6
                   preparation costs, expert witness costs, costs of appeal and court filing
 7
                   fees related to said litigation"
 8
              f. "Additionally, if DMJJ ever contacts Ewing as indicated above, DMJJ
 9
                   waives any statute of limitations defense and waives any right to file a
10
                   motion to dismiss, motion for summary judgment or anti-SLAPP
11
                   motion in said litigation. This above paragraph controls over all other
12
                   provisions of this agreement."
13
              g. "Ewing will never have to pay DMJJ's attorney fees or costs."
14            h. "DMJJ hereby consents and stipulates to an injunction being entered
15                 against DMJJ in the Superior Court of California or Federal District
16                 Court enjoining it from calling Ewing ever again if it breaches this
17                 Agreement in the future."
18            1.   "In any action brought by Ewing to enforce this agreement or any of
19                 its terms or conditions, then DMJJ agrees and shall reimburse Ewing

20                 for any and all legal fees, court costs, and discovery costs including

21                 depositions and video-depositions."

22           J. "DMJJ covenants, warrants and agrees to never call Anton Ewing
                   ever again at the telephone numbers listed above"
23
              k. "DMJJ will not sell, give, transfer to or provide Anton Ewing's
24
                   telephone numbers ( shown above) to any other person or entity to
25
                   enable them to telemarket."
                                  PLAINTIFF'S INITIAL COMPLAINT- 8
                                                                                               CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.9 Page 9 of 60




 1   28.        On or about December 26, 2018, Defendants contacted Plaintiff on
 2   Plaintiffs telephone number ending in -9640, in an attempt to solicit Plaintiff to
 3   purchase Defendant's construction products. There was also a very distinct bubble

 4   popping sound at the beginning of the call that indicates an ATDS was used to

 5
     initiate and dial Plaintiffs telephone number that is itself registered on
     www.donotcall.gov since 2012.
 6
     29.        Plaintiff is suing for all calls made by DMJJ. That is because the settlement
 7
     agreement provides that if they breach the agreement to never call ever again, then
 8
     they will be liable for all prior calls. That is why Plaintiff hereby alleges and
 9
     asserts a cause of action for each call in 2018, each call in 2019 and each call in
10
     2020.
II
     30.        Defendant DMJJ Construction Inc, is a corporation formed in California on
12
     January 9, 2014 as Secretary of State ID number C3635070.
13
     31.        Defendant DMJJ Construction Inc used a "Vicidial" ATDS system to
14
     robodial Plaintiff on Plaintiffs cell phone to sell Plaintiff a medical device. DMJJ
15   purchased, setup and activated the Vicidial system.
16   32.        Defendants are being sued for violating 47 USC §227(b)(l)(A), 47 USC
17   §227(c)(5), California Civil Code 1 § 1770(a)(22)(A) and PC §§632.7 and 637.2.
18   33.        Defendant DMJJ Construction Inc is located at 1230 N JEFFERSON ST
19   UNIT J, Anahiem, CA 92807.
20   34.        Jason Dovalina is an officer of Defendant DMJJ Construction Inc

21

22
     1
         Disseminating an unsolicited prerecorded message by telephone without an unrecorded, natural voice first
23
     informing the person answering the telephone of the name of the caller or the organization being represented, and
24
     either the address or the telephone number of the caller, and without obtaining the consent of that person to listen to
25
     the prerecorded message.

                                            PLAINTIFF'S INITIAL COMPLAINT- 9
                                                                                                                               CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.10 Page 10 of 60




 1    35.    Jason Dovalina is an owner of Defendant DMJJ Construction Inc
 2    36.    DMJJ Construction Inc does not have a California license to engage in the
 3    sale of home improvement products.

 4
      37.   Defendant has failed to obtain a bond as required of all telemarketing

 5
      organizations in California.
      38.   DMJJ Construction Inc is illegally doing business in California.
 6

      39.   DMJJ Construction Inc has failed to register as a telemarketer in California
 7
      with the California Department of Justice.
 8
      40.   Defendant has failed to obtain a telemarketers bond in California as required
 9
      by the California Department of Justice.
10
      41.   DMJJ Construction Inc exerts agency type control over their third party
11
      telemarketing lead source.
12
      42.   DMJJ Construction Inc requires its lead source to ask certain questions of
13
      the prospective clients before the lead source can transfer the call to DMJJ
14
      Construction Inc employees.
15    43.   DMJJ Construction Inc began harassing Plaintiff on or about December 26,
16    201 8 at which time Plaintiff expressly told Defendants to stop calling and to send a
11    written copy of its Do Not Call policy. Then Defendants called again and again
18    over six more times. None of the Defendants has sent a written copy of their do
19    not call policy.

20    44.   Plaintiff did not consent to, nor give permission for, the subsequent calls

21
      made by Defendants to Plaintiff.

22
      45.    Often telemarketers higher controlled third parties to do their initial illegal
      calling in violation of the TCPA. The initial lead source always plays coy and will
23
      not divulge who they are or who they are working for. That in and of itself is a
24
      violation of the FCC's Telemarketing Sales Rule and actionable under 47 USC
25
      §227( C)(5).
                                   PLAINTIFF'S INITIAL COMPLAINT- 10
                                                                                               CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.11 Page 11 of 60




 1    46.    Further, consent to be telemarketed on the phone must be in writing and
 2    signed by the person called. Plaintiff did not sign any consent to be called. In fact,

 3    DMJJ and Dovalina signed an agreement to never call Plaintiff ever again.

 4
      4 7.   Defendant Jason Dovalina directly called Plaintiff on his DNC registered

 5
      phone in violation of the TCP A. That is a fact that will be proven at trial.
      48.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
 6
      alia, illegal telemarketing to Plaintiffs DNC registered cellular phone through the
 7
      use of an A TDS is expressly alleged against Defendant DMJJ Construction Inc and
 8
      Defendant Jason Dovalina.
 9
      49.    DMJJ Construction Inc has been illegally calling Mr. Ewing, without his
10
      consent, with autodialed and prerecorded calls ("robocalls") as well as "live-
11
      transfer" calls using an ATDS. Mr. Ewing brings this action under the Telephone
12
      Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction
13
      and damages will encourage DMJJ Construction Inc and Jason Dovalina, to change
14
      their ways. To be clear, Plaintiff is suing DMJJ Construction Inc and Jason
15    Dovalina for the directly dialed calls and the calls made through their hired and
16    controlled telemarketing call center agents.
17    50.    Jason Dovalina is conspiring with DMJJ Construction Inc to violate the
18    TCPA and telemarketing California citizens and residents without advance written
19    consent.

20    51.    Defendants used an "automatic telephone dialing system" as defined by 4 7

21
      U.S.C. § 227(a)(l) to place its call to Plaintiff seeking to solicit its lending

22
      services.
      52.    Defendants both contacted or attempted to contact Plaintiff from telephone
23
      numbers confirmed to be Defendant Jason Dovalina's numbers.
24
      53.    Defendant's calls constituted calls that were not for emergency purposes as
25
      defined by 47 U.S.C. § 227(b)(l)(A).
                                 PLAINTIFF'S INITIAL COMPLAINT- 11
                                                                                               CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.12 Page 12 of 60




      54.   During all relevant times, Defendants both did not possess Plaintiffs "prior
 2    express consent" to receive calls using an automatic telephone dialing system or an
 3    automatic telephone dialing system or an artificial or prerecorded voice on its

 4
      cellular telephone pursuant to 47 U.S.C.§227(b)(l)(A). At no time did Plaintiff

 5
      provide, give or grant express written permission to be called nor to be robo-dialed
      by Defendants or its agents.
 6
      55.   Further, Plaintiffs cellular telephone number ending in -9640 was added to
 7
      the National Do-Not-Call Registry on or about February 16, 2012.
 8
      56.   Defendants placed multiple calls soliciting its business to Plaintiff on his
 9
      telephone ending in -9640.
10
      57.   Such calls constitute solicitation calls pursuant to 47 C.F.R. § 64.1200(c)(2)
11
      as they were attempts to promote or sell Defendant's services.
12
      58.   Plaintiff received numerous solicitation calls from Defendants within a 12-
13
      month period.
14
      59.   Defendants continued to call Plaintiff on his telephone number -9640 in an
15    attempt to solicit its services and in violation of the National Do-Not-Call
16    provisions of the TCPA.
17    60.   Plaintiff was harmed by the acts of all defendants in at least the following
18    ways: Defendants illegally contacted Plaintiff via his telephone for solicitation
19    purposes, thereby invading the privacy of Plaintiff whose telephone number was

20    on the National Do-Not-Call Registry. Plaintiff was concretely damaged thereby.

21
      61.   Plaintiff is suing as a person that received numerous solicitation calls from

22
      Defendants within a 12-month period, who had not granted Defendants prior
      express consent and did not have an established business relationship with
23
      Defendants.
24
      62.   Defendants illegally recorded each telemarketing call that it made to
25
      Plaintiff in violation of California Penal Codes §632.7 and §637.2. Defendants
                                 PLAINTIFF'S INITIAL COMPLAINT- 12
                                                                                             CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.13 Page 13 of 60




 1    owe Plaintiff $5,000 for each and every illegally recorded call.
 2    63.     The TCP A provides a private cause of action to persons who receive calls in
 3    violation of§ 227(b). 47 U.S.C. § 227(b)(3).

 4    64.     The TCP A makes it unlawful to make telemarketing solicitations to

 5
      telephone numbers on the National Do Not Call Registry. 47 U.S.C. § 227(c); 47
      C.F.R. § 64.1200(c)(2).
 6
      65.     The TCPA provides a private cause of action to persons who receive calls in
 7
      violation of§ 227(c). 47 U.S.C. § 227(c)(5).
 8
      66.     47 USC §501 provides that it shall be unlawful to violate 47 USC §227(b).
 9
      67.     The term ATDS 2 as used and mentioned herein is as defined by the TCPA
10
      and by the 9th Circuit Court of Appeals in the recent Marks vs. Crunch San Diego,
11
      LLC case. D.C. No 14-cv-00348 BAS BLM.
12
      68.     DMJJ Construction Inc has an office located at 1230 N. Jefferson Ave, Unit
13
      J. Anaheim, CA 92807 and at 4175 E La Palma Ave, Ste 108, Anaheim, CA
14
      92807.
15                                       V. STANDING
16    69.      The court must evaluate lack of statutory standing under the Rule 12(b)(6)
11    standard. Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011). However,
18    because Plaintiff is proceeding pro se, his complaint "must be held to less stringent
19    standards than formal pleadings drafted by lawyers" and must be "liberally
20    construed." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (reaffirming

21
      standard for pro se complaints post-Twombly). The Ninth Circuit has concluded

22

23
      2
          "we conclude that the statutory definition of ATDS includes a device that stores
24
      telephone numbers to be called, whether or not those numbers have been generated
25
      by a random or sequential number generator."
                                  PLAINTIFF'S INITIAL COMPLAINT- 13
                                                                                              CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.14 Page 14 of 60




 1    that the court's treatment of pro se filings after Twombly and Iqbal remain the same
 2    and prose pleadings must continue to be liberally construed. Hebbe v. Pliler, 627
 3    F.3d 338, 342 (9th Cir. 2010); see also McGowan v. Hulick, 612 F.3d 636, 640-42

 4    (7th Cir. 2010); Bustos v. Martini Club Inc., 599 F.3d 458, 461-62 (5th Cir. 2010);

 5
      Harris v. Mills, 572 F.3d 66, 71-72 (2d Cir. 2009) (noting that even following
      Twombly and Iqbal, "we remain obligated to construe a prose complaint
 6
      liberally").
 7
      70.    Standing is proper under Article III of the Constitution of the United States
 8
      of America because Plaintiffs claims state:
 9
      71.    A valid injury in fact;
10
      72.    which is traceable to the conduct of Defendants;
11
      73.    and is likely to be redressed by a favorable judicial decision. See, Spokeo,
12
      Inc. v. Robins, 578 U.S. __(2016) at 6, and Lujan v. Defenders of Wildlife, 504
13
      U.S. 555 at 560. In order to meet the standard laid out in Spokeo and Lujan,
14
      Plaintiff must clearly allege facts demonstrating all three prongs above.
15           The "Injury in Fact" Prong
16    74.    Plaintiffs injury in fact, must be both "concrete" and "particularized" in
17    order to satisfy the requirements of Article III of the Constitution, as laid out in
1s    Spokeo (Id.). For an injury to be "concrete," it must be a de facto injury, meaning
19    that it actually exists. In the present case, Plaintiff was called on his phone at least
20    five times by all Defendants. In fact, Plaintiff expressly informed all Defendants t

21    cease and desist from all future telemarketing on the very first call. Such calls are

22
      a nuisance, an invasion of privacy, and an expense to Plaintiff in multiple ways.
      Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). Each
23
      Defendant's invasion of Plaintiffs right to privacy is further exacerbated by the
24
      fact that Plaintiffs phone number, at all times relevant to this litigation, was on the
25
      National Do-Not-Call Registry ( hereinafter, "DNC Registry"). As well, Plaintiff
                                  PLAINTIFF'S INITIAL COMPLAINT- 14
                                                                                                 CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.15 Page 15 of 60




 1     had no prior business relationship with Defendant Jason Dovalina prior to
 2     receiving the seriously harassing and annoying calls by DMJJ Construction Inc.

 3     All of Plaintiffs injuries are concrete and de facto. For an injury to be

 4
       "particularized" means that the injury must "affect the plaintiff in a personal and

 5
       individual way." Spokeo, Inc. v. Robins, 135 S.Ct. 1540, 578 US.            (2016) at 14.
       In the instant case, it was Plaintiffs phone that was called and it was Plaintiff who
 6
       answered the calls. It was Plaintiffs personal privacy and peace that was invaded
 7
       by both Defendant's persistent phone calls using an ATDS and a pre-recoded
 8
       message, despite Plaintiff having no prior business relationship with either
 9
       Defendant and Plaintiffs attempt to avoid the damage by registering his number
10
       on the DNC Registry.
11
              The "Traceable to the Conduct of Defendant" Prong
12
       7 5.   The second prong required to establish standing at the pleadings phase is
13
       that Plaintiff must allege facts to show that their injury is traceable to the conduct
14
       of Defendants. In the instant case, this prong is met by the fact that the calls to
15     Plaintiffs cellular phone were placed either by Defendants directly, or by
16     Defendant's agent at the express direction and control of all defendants. See
17     Jones v. Royal Admin. Servs., 866 F.3d 1100 (9th Cir. 2017) ten factor test from
1s     the 9th Circuit and Civil code §2307.

19            The "Injury is Likely to be Redressed by a Favorable Judicial Opinion"

20     Prong

21
       76.    The third prong to establish standing at the pleadings phase requires Plaintif

22
       to allege facts to show that the injury is likely to be redressed by a favorable
       judicial opinion. In the present case, Plaintiffs Prayers for Relief includes a
23
       request for damages for each call made by all defendants, as authorized by statute
24
       in 47 U.S.C. § 227. The statutory damages were set by Congress and specifically
25
       redress the financial damages suffered by Plaintiff. Furthermore, Plaintiffs
                                  PLAINTIFF'S INITIAL COMPLAINT- 15
                                                                                                   CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.16 Page 16 of 60




 1     Prayers for Relief requests injunctive relief to restrain Defendants from the alleged
 2     abusive practices in the future. The award of monetary damages and the order for
 3     injunctive relief redress the injuries of the past and prevent further injury in the

 4     future. Because all standing requirements of Article III of the U.S. Constitution

 5
       have been met, as laid out in Spokeo, Inc. v. Robins, 578 U.S._ (2016), Plaintiff
       has standing to sue all defendants on the stated claims.
 6
       77.   "To establish injury in fact, a plaintiff must show that he or she suffered 'an
 7
       invasion of a legally protected interest' that is 'concrete and particularized' and
 8
       'actual or imminent, not conjectural or hypothetical."' Spokeo. at 1548 (quoting
 9
       Lujan, 504 U.S. at 560). The Supreme Court noted that concreteness is quite
10
       distinct from particularization. Id. An injury is "particularized" if it affects "the
11
       plaintiff in a personal and individual way." Id. In addition, for an injury to be
12
       "concrete", it must be "de facto," meaning that it is "real" and not "abstract." Id.
13
       However, an injury need not be "tangible" in order to be "concrete," and intangible
14
       injuries may constitute injury in fact. Id. at 1549. In order to determine whether an
15     intangible harm constitutes injury in fact, Spokeo provided two factors to be
16     considered: "history and the judgment of Congress." Id. at 1549. Specifically, "(1)
17     whether the statutory violation bears a 'close relationship to a harm that has
1s     traditionally been regarded as providing a basis for a lawsuit in English or
19     American courts,' and (2) congressional judgment in establishing the statutory
20     right, including whether the statutory right is substantive or procedural." Matera v.

21
       Google, No. 15cv 4062-LHK, 2016 WL 5339806, at *9 (N.D. Cal. Sept. 23, 2016).

22
       Spokeo also held that "the violation of a procedural right granted by statute can be
       sufficient in some circumstances to constitute injury in fact." Spokeo, 136 S. Ct. at
23
       1549. In such a case, a plaintiff "need not allege any additional harm beyond the
24
       one [the legislature] has identified." Id.
25
       78.   Here, Plaintiff alleges that Defendant DMJJ Construction Inc contacted him
                                   PLAINTIFF'S INITIAL COMPLAINT- 16
                                                                                               CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.17 Page 17 of 60




 1    using a "telephone dialing system." This is insufficient standing alone, but as in
2     Charkchyan and Kramer, Plaintiff alleges sufficient additional facts. First, one of
3     the calls is available to the Court as audio recordings of the person that initiated the

4
      calls. Second, the calls are solicitation advertisements: they advertise Defendant
      DMJJ Construction Inc's services for which Plaintiff has absolutely no use or
5
      interest. Third, Plaintiff declares that he has never heard of Defendant DMJJ
6
      Construction Inc, visited any location operated by said Defendant prior to the
7
      harassing and annoying calls, nor provided his cellular telephone number to
8
      Defendant DMJJ Construction Inc or consented to receive calls from Defendants.
9
      Plaintiff also has had no prior business relationship with Defendants. Plaintiff had
10
      no reason to be in contact with Defendant DMJJ Construction Inc nor has he ever
11
      purchased any kind of product or service that they are selling. Plaintiffs
12
      allegations are sufficient to establish that Defendants used an ATDS in sending
13
      their solicitation messages illegally and in direct violation of the TCP A.
14     79.   In Plaintiffs case, the allegations establish that he did not give prior express
15    consent. He declared that he was "the regular user and subscriber to the cellular
16    telephone number at issue." He also declared that he has "never heard of
17     [Defendant], visited any location operated by [Defendant], provided [his] cellular
18    telephone number to [Defendant] or consented to receive text messages from

19     [Defendant]." As in Charkchyan, these allegations are sufficient to support

20     Plaintiffs claims that he did not give prior express consent authorizing Defendants

21
       to send the solicitation messages, nor to use an ATDS.

22
       80.   DMJJ breached its 6/12/2019 contract with Plaintiff.
                                 FIRST CAUSE OF ACTION
23

24            Negligent Violations of the Telephone Consumer Protection Act

25                                      47 U.S.C. §227(b).

                                  PLAINTIFF'S INITIAL COMPLAINT- 17
                                                                                                 CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.18 Page 18 of 60




 1     81.    Plaintiff repeats and incorporates by reference into this cause of action the
 2     allegations set forth above at Paragraphs 1-80.
 3     82.    The foregoing acts and omissions of all defendants constitute numerous and

 4
       multiple negligent violations of the TCP A, including but not limited to each and

 5
       every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular 47
       U.S.C. § 227 (b)(l)(A).
 6
       83.    As a result of both Defendant's negligent violations of 47 U.S.C. § 227(b),
 7
       Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
 8
       violation, pursuant to 47 U.S.C. § 227 (b)(3)(B).
 9
       84.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
10
       in the future.
11
                                 SECOND CAUSE OF ACTION
12
       Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13
                                         47 U.S.C. §227(b)
14

15
       85.    Plaintiff repeats and incorporates by reference into this cause of action the
       allegations set forth above at Paragraphs 1-80.
16
       86.    The foregoing acts and omissions of all defendants, jointly and severally,
17
       constitute numerous and multiple knowing and/or willful violations of the TCPA,
18
       including but not limited to each and every one of the above cited provisions of 47
19
       U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(l)(A).
20
       87.    As a result of all Defendant's knowing and/or willful violations of 47 U.S.C.
21
       §227(b), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for
22
       each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §
23
       227(b) )(3)(C).
24
       88.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
25
       in the future.

                                  PLAINTIFF'S INITIAL COMPLAINT- 18
                                                                                                 CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.19 Page 19 of 60




                                  THIRD CAUSE OF ACTION
 2             Negligent Violations of the Telephone Consumer Protection Act
 3
       89.    Plaintiff repeats and incorporates by reference into this cause of action the
 4
       allegations set forth above at Paragraphs 1-80.
 5
       90.    The foregoing acts and omissions of all defendants, jointly and severally,
 6     constitute numerous and multiple negligent violations of the TCPA, including but
 7     not limited to each and every one of the above cited provisions of 47 U.S.C. §
 s     227(c), and in particular 47 U.S.C. § 227 (c)(5).
 9     91.    As a result of all Defendant's negligent violations of 47 U.S.C. § 227(c),
10     Plaintiff is entitled an award of$500.00 in statutory damages, for each and every

11     violation, pursuant to 47 U.S.C. § 227(c)(5)(B).

12
       92.    Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
       in the future.
13
                                FOURTH CAUSE OF ACTION
14

15
       Knowing and/or Willful Violations of the Telephone Consumer Protection Ac

16                                     47 U.S.C. §227 et seq.

17    93.     Plaintiff repeats and incorporates by reference into this cause of action the
1s     allegations set forth above at Paragraphs 1-80.
19     94.    The foregoing acts and omissions of all defendants constitute numerous and
20     multiple knowing and/or willful violations of the TCPA, including but not limited

21    to each and every one of the above cited provisions of 47 U.S.C. § 227(c), in

22
       particular 47 U.S.C. § 227 (c)(5).

23
      95.     As a result of all Defendant's knowing and/or willful violations of 47 U.S.C.
       § 227(c), Plaintiff is entitled to an award of$1,500.00 in statutory damages, for
24
       each and every violation, pursuant to 47 U.S.C. §227(c)(5).
25



                                  PLAINTIFF'S INITIAL COMPLAINT- 19
                                                                                                 CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.20 Page 20 of 60




 1     96.      Plaintiff is also entitled to and seek injunctive relief prohibiting such conduc
 2     in the future.

 3                                  FIFTH CAUSE OF ACTION

 4                               California Invasion of Privacy Act
 5                                     PC §632.7 and PC §6372
 6
       97.      Plaintiff repeats and incorporates by reference into this cause of action the
 7
       allegations set forth above at Paragraphs 1-80.
 8
       98.      The foregoing acts and omission of all defendants constitute numerous and
 9     multiple knowing and/or willful violations of CIP A, including but not limited to
10     each and every one of the above cited provisions of California Penal Code §632,
11     §632.7 and §637.2
12     99.      As a result of all Defendant's knowing and willful violation ofCIPA
13     sections PC §632 et seq, including PC §632.7, Defendants both owe Plaintiff

14     $5,000 per call.

15
       100. Plaintiff is also entitled to injunctive relief as expressly provided for within
       CIPA to prohibit all defendants from illegally recording calls to Plaintiff ever
16
       agam.
17
                                       PRAYER FOR RELIEF
18

19
              WHEREFORE, Plaintiff requests judgment against all defendants for the
                                               following:
20

21                                  FIRST CAUSE OF ACTION

22               Negligent Violations of the Telephone Consumer Protection Act
23                                         47 U.S.C. §227(b)
24
             • As a result of all Defendant's negligent violations of 47 U.S.C.
25
                §227(b)(1 ), Plaintiff is entitled to and request $500 in statutory damages, for

                                    PLAINTIFF'S INITIAL COMPLAINT- 20
                                                                                                   CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.21 Page 21 of 60




             each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B).
 2        • Any and all other relief that the Court deems just and proper.
 3                              SECOND CAUSE OF ACTION
 4
       Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 5
                                        47 U.S.C. §227(b)
 6
          • As a result of all Defendant's willful and/or knowing violations of 47 U.S.C.
 7
             §22 7(b)( 1), Plaintiff is entitled to and request treble damages, as provided by
 8
             statute, up to$1,500, for each and every violation, pursuant to 47 U.S.C.
 9
             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
IO
          • Any and all other relief that the Court deems just and proper.
11
                                 THIRD CAUSE OF ACTION
12
         Negligent Violations of the Telephone Consumer Protection Act 47 U.S.C.
13
                                              §227(c)
14
          • As a result of all Defendant's negligent violations of 47 U.S.C.
15
             §227(c)( 5), Plaintiff is entitled to and request $500 in statutory damages, for
16
             each and every violation, pursuant to 47 U.S.C. 227(c)(5).
17
          • Any and all other relief that the Court deems just and proper.
18
                               FOURTH CAUSE OF ACTION
19

20
       Knowing and/or Willful Violations of the Telephone Consumer Protection Act

21                                      47 U.S.C. §227(c)

22        • As a result of all Defendant's willful and/or knowing violations of 47 U.S.C.
23           §227(c)(5), Plaintiff is entitled to and request treble damages, as provided by
24           statute, up to $1,500, for each and every violation, pursuant to 47 U.S.C.

25           §227(c)(5).


                                 PLArNTIFF'S INITIAL COMPLAINT- 21
                                                                                                 CV
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.22 Page 22 of 60




         • Any and all other relief that the Court deems just and proper.
 2                                 FIFTH CAUSE OF ACTION

 3                              California Invasion of Privacy Act

 4
                                      PC §632. 7 and PC §6372

 5
         • As a result of all Defendant's wrongful acts, $5,000 per call for each such
            call that was recorded without consent or disclose of such recording at the
 6
            beginning of the calls that Defendants made to Plaintiff.
 7
         • Any and all other relief that the Court deems just and proper.
 8

      Respectfully Submitted this 11 th day of September, 2020.
 9

10                                                                   /S/

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                PLAINTIFF' S INITIAL COMPLAINT- 22
                                                                                          CV
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.23 Page 23 of 60
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.24 Page 24 of 60




     Anton Ewing (pro se)
 2                                                                           CLERK, U.S. DISTRI COURT
     3077 Clairemont Drive #372                                           SOUTHERN DISTRICT O CALIFORNIA
 3
     San Diego, CA 92117                                                 BY          s1 aishans    DEPUTY
     anton~antonewing.com.
 4   (619)119-9640
 s Plaintiff
 6

 7

 8

 9               THE UNITED STATES FEDERAL DISTRICT COURT
10
                       SOUTHERN DISTRICT OF CALIFORNIA
11

12

13
     Anton Ewing, an individual,                  Civil Case No.:   '19CV910 GPC MOD
14
                                                         COMPLAINT
15
                 Plaintiff,

16         vs.
17                                                TCPA 47 USC §227(b)(l)(A)
     DMJJ Construction, Inc, a California
                                                  TCPA 47 use §227(c)(5)
18
     corporation
19

20
                     Defendant.
21
                                              )
22

23         Plaintiff Anton Ewing ("Plaintiff'), complains against Defendant DMJJ
24
     Construction, Inc ("DMJJ'') and alleges as follows:
25

                                   I.   INTRODUCTION

     1.    DMJJ began harassing Plaintiff in December 2018. As this Court knows,

     Plaintiff can be very vocal toward telemarketers and this one was memorable. To

                               PLAINTIFF'S INITIAL COMPLAINT - I
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.25 Page 25 of 60
      ase 3:19-cv-00910-GPC-MDD Document 1 Filed 05/14/19 PagelD.2 Page 2 of 3


 1
     put it mildly, Plaintiff went off on Defendant back on December 26, 2018 and was
 2
     very clear about never telemarketing him ever again. Then Defendant sent a spam
 3

 4   text message but it was disguised and there was no way of tracing it absent a
 5
     subpoena. But a subpoena requires an active case and discovery must be opened
 6

 7   after the Rule 26f conference which is not until 21 days prior to the ENE. Sure
 8
     enough though, Defendant decided, wrongly, to call again and again. On the next
 9
     call the Defendant actually admitted sending the spam text. Plaintiff responded to
10

11   the text that Defendant sent on May 7, 2019 from 760-338-7284, with a string of
12
     explicatives to make sure they understood. They did not get the hint. Defendant
13

14
     called again.

15   2.    Defen~t directly called Plaintiff on his DNC registered cell phone in
16
     violation of the TCPA.
17

18   3.    The TCPA causes of action (47 USC §227(b) and (c)) filed herein for, inter
19
     alia, illegal telemarketing to Plaintiff's DNC registered cellular phone and home
20

21   phone through the use of an AIDS is expressly alleged against Defendant DMJJ

22   Construction, Inc.
23
     4.    DMJJ Construction, Inc has been illegally calling Mr. Ewing, without his
24

2s   consent, with autodialed and prerecorded calls ("robocalls") as well as "live-

     transfer" calls using an ATDS. Mr. Ewing brings this action under the Telephone

     Consumer Protection Act, 47 U.S.C. § 227 ("TCPA"), in hopes that an injunction



                               PLAINTIFF'S INITIAL COMPLAINT - 2
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.26 Page 26 of 60
      ase 3:19-cv-00910-GPC-MDD Document 1 Filed 05/14/19 PagelD.3 Page 3 of 3



 1    and damages will encourage DMJJ Construction, Inc, to change their ways. To be
 2
      clear, Plaintiff is suing DMJJ for the directly dialed calls. There were other calls
 3

 4    through lead generators but this lawsuit is for the direct autodialed calls.
 5
                                             II. PARTIES
 6

 7
      5.    Plaintiff Anton Ewing is a citizen of California who conducts business in

 8    California, in this District.
 9
      6.     Defendant DMJJ Construction, Inc, a California corporation with its
10

11    corporate office in Anaheim, California, and is registered in and doing business in
12
      California including San Diego County.
13

14
                               III. JURISDICTION AND VENUE

15    7.     This Court has federal-question subject matter jurisdiction over the
 16
      Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a
 17

 1s   federal statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368,372 (2012).
 19
      8.     This Court has personal jurisdiction over DMJJ CONSTRUCTION, INC
 20
 21
      because a substantial part of the wrongful acts alleged in this Complaint were

 22   committed in California. For example, DMJJ CONSTRUCTION, INC made illega
 23
      telemarketing robocalls to Mr. Ewing, while he was in California. DMJJ
 24

 25    Construction, Inc has also subjected themselves to personal jurisdiction in

       California because they are running and abetting said criminal operation. It is a

       crime to violate 47 USC §501 by violating 47 USC §227(b). DMJJ Construction,



                                      PLAINTIFF'S INITIAL COMPLAINT - 3
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.27 Page 27 of 60
     ase 3:19-cv-00910-GPC-MDD Document 1 Filed 05/14/19 PagelD.4 Page 4 of 3


1    Inc through their dba' s and agents, initiated the primary telemarketing calls to
2
     Plaintiff and then sold, transferred and provided the lead to DMJJ Constructio~
3

4    Inc marketers and others within the organization in a knowingly illegal manner.
5
     9.     Plaintiff was called on cell phone of 619-719-9640 by DMJJ Construction,
6

 7
     Inc. Plaintiff was called multiple times beginning on or about December 2018,

 8   from 714-594-7318 and 657-331-2263, numbers owned, used and controlled by
 9
     DMJJ Construction, Inc and its agents, with a prerecorded message which then
IO

11   transferred to a live human. The initial part of the call was a pre-recorded
12
     message. After many personal questions were asked and answered, the call was
13

14
     transferred to another DMJJ Construction, Inc person who repeated the same

15   questions. Defendant's employee asked is Plaintiff was interested in artificial turf.
16
     10.    Plaintiff has expressly stated exactly what phone number Defendant used to
17

1s   call Plaintiff, as well as an exact date of one of the calls, to which number the calls
19
     were made, what was said on the call and that the call was made with an ATDS
20

21
     and prerecorded message. All of this meets the particularity requirements for a

22   cause of action.
23
      11.   Plaintiff's phone number is not a business phone.
24
25    12.   Plaintiff's phone is registered on www.donotcall.gov and was done so more

      than 31 days prior to the first call.

      13.    Defendant called Plaintiff on May 13, 2019 from 657-331-2263 at 6:07PM



                                  PLAINTIFF'S INITIAL COMPLAINT - 4
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.28 Page 28 of 60




                  CONFIDENTIAL SEITLEMENTAGREE+\WNT Al~ RELEASE
           This CONFIDENTlAL SETTLEMENT AGREEMENT AND RELEASE (the

    ·'Agreemenf') is made and entered into as of June 12, 2019 (the "Effective Date"). by a.n d between

    Anton Ewing ("Ewing") onthe one hand, and,          TAfmt [>JV,i-, ,..,1/1-         andDMJJ '

    Construction. Inc. (collectively "DMJJ") on the other hand. Collectively, Anton Ewing and

    "D MJJ" are referred to herein as the ''Parties" ancl. are the signing parties :t<> this Agr®roeni




             WHEREAS, in 2019, Mr. Ewing claims to have received multiple telephone call~ on his
     cellular tefophone from DMJJ' and its alleged .agents;
             WHEREAS, DMJJ does NOT admit to any·wrongdoing or othtr un.blwful act;
                                                                                                     I
             WHEREAS, Mr. Ewing states that bis personal cellular phone is protected by the National
     Do Not Call list and that there is no pripr bu$iness relationship with DMJJ;
             WHEREAS, DMJJ admits and has independently verified that 619-119-9640 and 619-
                                                                                                     ,
     888-1296 are on the National Do Not Call registry;
             \\'HEREAS, Mr. Ewing states that he has ei<pressly informed DMJJ to never ~Whim ever
             again and DMJJ confirms and acknowledges this fact astrue and correct;
             WHEREAS. shortly after receiving the call, Mr. Ewing. contact~ DMJJ ~presenratives
      to discuss a potential class action lawsuit againstDMJJ, Mr. Ewing made allegations of violations
      of California's Invasion of Privacy Act, Cal. Pen. Code §§ 630~638, the Telephone Cpnsumer
      Protection Act, 47 U.S.C. §227, thatDMJJ and/or i~ aget1.ts made phone calls to his'. cellular
                                                                                                     i

      telephone in violation of federal or state law, and that DMJJ illegally obtained.his infotma;tiori(the
      "Allegations");




                                                    Page 1 of9
         Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.29 Page 29 of 60




                              WHEREAS,the Patties desire to compromise and settle any and an claimsby Mr. Ewing

                     personally that were or mighthave been assemd in              me Allegations (the ''Dispute•'), solely to avoid
                     the expense of pursuing protracted domestic and international inve&tigations, discovety; and

                     litigation, and without any admission of liability or fault:

                              THEREFORE, in consideration of and in reliance upon only the re~tive

                     representations, covenants, terms and conditions contained herein, as well as other good and

                     valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the.Parties

                     agree as follows:



                               1.        Recjtals, Each ofthe foregoing recitals constitutes a substantive provjsion:ofthis
                      Agreement and is incorporated into, and made a part of, the Parties• Agreement.

                               2.        Payment to Mr, J;;yig,:,    In full and final settlement of all clayµstbat w¢r¢ ~r might

                      have been asserted by Mr:. Ewing in the Allegations. the total consideration tencieted l:>y PMJJ to

                      Mr. Ewing pursuant to this Agreement shall

                    ~ ) (the "Settlement Pa)llnent"). DMJJ shall cause the Settlement Paym,nt to be

                      tendered via check and deHvered to Anton Ewing commencing: within .14 days days f91lowing

                      execution of this Agreement at 3077 CHaretnont Drive #372, San Diego, CA92l l 7. The payment

                      wUII£                 a       1 , Tit S   a    • ,. •-• -~           b   • I .iii ... ltd• g
                      oJ        5 :anst within ?C 1                 SIJ    X        l Je. Mr. Ewing will notprovideD¥JJ with
                      his social security number. DMJJ will not issue any 1099 to Mr. Ewing's social secutity1number.

                      Each party is responsible for their own tax obligations. DMJJ warrants th& it does not hav.e Mr.
                      Ewing's social security 1;1umber and will not attetnpt to obtain the same at any tirne. DMJJ wiH

                      provide complete, full and accurate contact information for the lead broker or lead agent that

                      provided Ewing's phone to DMJJ, including al! emails and contracts, aJl within 10 days ifrom the

                                                                          Page 2.of9                                     t2-·
                                                                                                                           ·.
-----•--···············- ················~ --
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.30 Page 30 of 60




          date ofthis Agreement.

                  3.      Warranties and Representations.       Each Party represents and warrants to the other

          Party that the Party executing this Agreement: has alLrequisite power and authority to execute and

          deliver this Agreement on. behalf ofsuch Party; has had full and ample opportunity to co.n quct any

          and all required due diligence or investigation with respect to all pertinent matters; and h~s been

          advised by legal counsel with respect to the subject matter of the Lawsuit, this Agreem~ and

          their attendant risks and benefits. The parties acknowledge that Mr. Ewing .bas been called by

          several other companies or entities, not related to the Allegations or to the .DMJJ Re1e¥ees, in

          violation of federal and state law and that none of those other telematketers or illegal tecoJders of

           telephone calls are part of this ~greement. DMJJ will not bite or pay third party telemar~eters to

           call Ewing ever again.

                  A. DMJJ, orits officers. directors, entployees or contracted agents will never ccmtact Ewing

           ever again via email, telephone, robo-call, fax., letter, or any other method or manner of

           communication except through their counsel. The telephone numbers cov.-ed-by this:a g r ~

           are: ·5f~-,ffl:-;619-347-0726, 61.9-888-1296, 85~-333 ..1962 and 619-798~2016. IfDMJJ ever

           breaches this material provision then Ewing shall have the right to file a lawsuit against DMH and

           DMJJhereby admits as true all the factual assertions contain herein above. Further, in any litigation

           over this-above"'stated breach, DMJJ ag\:e~stipUlates and warrants to fully reimburse Ewing's

           attorn~y'fe:s, dipo.sition costs, service of process costs. vJdeographer costs~ trial preparatipn c-0sts,

           expert witness costs, costs of appeal and court filing fees related to said litigation. Additionally, if

           DMJJ ever contacts Ewing asindicated above. DMJJ waives any statute of limitations clet:ense and

           waives any right to   me a motion to dismiss, motion :for summary judgment or.anti;.SLAPf motion
           in said litigation. 1his above paragraph controls over all other provisions of this agteemelit. Ewing

           will never have to pay DMJJ's attorney fees or costs. Additionally,. DMJJ hereby consents and

                                                         Page3 of9
                                                                                                       /1
                                                                                                       ~--

----------------------~ •--·-·•· · · · · ·- ~ ----'-~
   Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.31 Page 31 of 60




         stipulates to an injunction being entered.againstDMJJ in the SuperiorCourt of California or;Federal

         DistrictCourtenjoiningit from calling Ewing ever again ifit breaches this Agreement in the>future.

         In any action brought by Ewing to enforce this agreement or any ofitstertns or conditions, then

         DMJ J agre~ and shall reim btltSe Ewing for any and all legal f~a. court cost~ and discovery .costs

         including depositions and video-depositions. DMJJ covenants, warrants and agrees to never call

         Anton Ewing ever again at the telephone numbers listed above. This ptovision overri~es any

         contrary state law. The intent of this paragraph is to ensure that Ewing does not have to i1'cur any

         legal fees when suingJor a future telemarketing call. DMJJ will not sell, give, tran.Sferto or provide
                                                                                                               i

         Anton Ewing's telephone nµmbers (sho,vn above) to any other person or entity to enable them to

         telemarket.

                 C. DMJJ agrees, warrants and stipulates that .it will never publish               any derog~tory or
         defamatory information about or regarding Ewing in tbe internet or in any newspaper, magazine

         or other written publication or web page.

    4.   Re1AAU of DM,f,J. Except as otherwise provided herein, Mr. Swing, his afilliates., ,insurers,
         employees, agents, attorneys, representatives, successors1 and assigns, hereby completely ttnd ittevocably

         releases DMJJ, together with DMJJ's parents, predecessors-in-interest, affiliates, sub$idiaries, insurers,

         officers, directors, shareholders, employees, successors, and asSigt1$ (collectively, the i•DM1J Rdeasees"),

         from. any and all past, present or future causes of action, claims, demands, obligations, liabilities, Jxpenses,

         damages, costli, or losses, of whatever kind or nature, in law or equity, in tort or in contract suspecte<l to

         exist or not suspected to exist. •anticipated or notanticipated, known or unknown,    which have arisen, from

         the beginning of time to the Effective Date of this Agreement, that were or might have been asset;ted in the

         Allegations.   Without limitation, Mr. Ewing hereby c6tnpletely and irrevocably releases the DMJJ

         Releasees from any and aH claims that were or could have been made pursuant to the California's invasion

         of Privacy Act,   Cal. Pen. Code §§ 630-638, Public Utility Code §2873 and the Telephone <;:onswner
         Protection Act, 47 U.S.C. §227.

                                                          Page 4 of9




- ~-----------------------------~-~~~~·~··-~· ·
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.32 Page 32 of 60




                    A.       As a material inducementfor D.MJJ to enter into this Agreement, Mt.. Ewing

            and DMJJ hereby waive all rights under Section 1542 of tM California Civil Cocle with

            respect to Releasees. Mr. Ewing acknowledges that he is familiar with, and undetstands,

            the provisions of Sectwn 1542 and its operation, and that, as appropriate, each has )had the

            opportunity to consult with legal counsel regarding the provisions and operation ofSection

            1542. Section L542 provides as follows:

                    A GENERAL RELEASE DOES NOT EXTEND TO
                    CLAIMS WHICH THE CREDITOR DOES NOT
                    KNOW ORSUSPECT TO EXIST IN      OR BER                ms
                    FAVOR AT THE TIME OF EXECUTING THE
                    RELEASE., WHICH IF KNOWN BY HIM O.R llER
                    MUST HAVE MATERIALLY AFFECTED ms OR
                    HER SETTLEMENT WITH THE DEBTOR.
                     B,     Mr. Ewing and DMJJ further acknowledge that as evidenced by the

            signatures below, ea.ch has read all Ofthis Agreement (including the section of(he Civil

            Code cited above). that each fully understands the Agreement and waiver ofrights :set forth

             in Sections 4 and 4(A) of this Agreement.

             s.      Covenant Nottq$ue a,nd.Futur;eObliptiops. Mr, Ewing hereby covenf!nts.that
     he shall not commence or maintain (whether in .a person. entity, or in a class capacity) any suit

     against the DMJJ Releasees based upon the facts that were or could.have been alleg~ in the

     Allegations, whether at law or in equity. Mr. Ewing. however, may respond.to a valid~ legally

     enforceable subpoena or other discovery request in the most litnited manner required by such

     subpoena or request. provided that DMJJ is provided with notice of such subpoena or qiscovery

     request. Mr. Ewing may freely release any information needed to rebut ot defend ag~inst any

     accusation of vexatious litigant status. DMJJ promises to never disparage.Ewing.

             6.      No Admission o(l.iability. Except as otherwise provide.above regarding a breach
     of this Agreement, nothing in this Agreement is or shall be construed as an admission~.•~.·•·•·
                                                                                                · • •·• 'lity.·
                                                   Page 5 of 9                                         · ··-•- ·
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.33 Page 33 of 60




     with respect to any matter released hereby by any of the Parties named herein, and any such alleged

     liability is expressly denied. This Agreement is a compromise of disputed claims and is entered

     into knowingly and voluntarily by the Parties for the sole purpose of settling the Dispute without

     incurring costs related to protracted investigation, discovery and litigation. Without limiting the

     generality of the foregoing, the Parties acknowledge and agree that neither this Agreement nor

     anything contained herein shall be admissible in connection with. any subsequent litigatiol) arising

     out of or related to the Allegations (except as may be necessary for the .enforcement of this

     Agreement).

             7.     Confidentiality @Ud Non-,Qgclosure. The Parties acknowledge and understand
     that, other than an acknowledgement or statement that the Dispute has settled, they may not discuss

      or disclose this Agreement or its terms and conditions, including the settlententamount, except:

                             (a)     As required by a court order;

                              (b)    as required to enforce this Agreement;
                              (c)    as a defense to an action to enforce this Agreentent;

                              (cl)   to such Party's attQrneys, employee$, tax advisors and/or
                                     financial professionals;

                              (e)    to any applicable ta.xing authority;

                              (f)    as part of any disclosures made pursuant to state or federal
                                     securities laws; and

                              (g)    to any statutory or contractual lienholder1 insurer or subrogor.

             If any third   party, including any employee thereof: judicial or administrative officer or
      otherwise; seeks to obtain this Agreement, the terms thereof, or documents, djscussio~s, and/or

      information relating to the Agreement, and/or the Dis:pute settled by the Agreement, the Parties

      shall object and resist providing any such documents or information. lfthe Parties are e:ompelled

      to disclose, publish, publicize or disseminate in anywaythec-0ntents of the Agreement as a result


                                                  Page 6 of9
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.34 Page 34 of 60




     of the matters set forth in the provisions above} the party receiving the request shall, to tht; extent

     reasonably possible, provide notice to the other as quickly as possible, so that the other pattymay

     make any objections, motions, filings or other actions to prevent such clisclosure, pllblication or

     dissemination.

             8.       Choice. qf Law. This Agreement is governed by, and shall be construed in
     accordance with, the laws of the S-wte of California, without regard to any conflicts of laws

     provisions. The parties agree that the choice of California law is reasonable and appropriate. The

     parties agree and stipulate that only California is the proper jurisdiction and San Diego Co~ty the

     only proper venue for this entire matter or any future litigation between the parties pr their

     successors.

             9.       Successors and Assigns.The provisions of this Agreement shall bebinding·upon
     and inure to the benefit of the Parties to this Agreement and their respective successors and ~ssigns

     as well as any company or corporation that DMJJ sets up in the future.


             10.      Suryiyal;tjlity. It .is understood and agreed that if any terrn or provision of this

     Agreement, or any application of any term or provision to any person, entit'}\ ¢ir¢umstartce, or

     situation, is to any extent invalid or unenforceable, the remainder of this Agreement; :and the

     application of such term or provision to any other person, entity, circumstance; or situatipn, shall

     not be invalidated or .made unenforceable thereby. Any such .invalid portion shall be ldeemed

     severable. It is the Parties' intent to have each term and provision of this.Agreement be ~alid and

     enforceable to the fullest extent and with respect to all persons, entities, circumstances, and

     situations permitted by law and equity. This Agreement is exemptfrom bankruptcy protection and

      shall not be a part of any DMJJ bankruptcy filing nor stayed in bankruptcy.

             11.      Integration. Each Party acknowledges and       agrees that this Agreement is a full,

                                                                                           · . .· ..may
      arms-length, final and complete settlement of all matters contained herein. This Agre~.
                                                   Page 7 of9                                    .. , _ . _
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.35 Page 35 of 60




     be modified, amended or changed only by an agreement in writing signed by authorized

     representatives of all of the Parties. Each Party represents and warrants that this Agreement is

     made and executed by such Party upon its own free will and upon advice of counsel ofJ.ts own

     choosing. No Party has been influenced, coerced or induced to enter into this Agreement. Each
                                                                                                    '
     Party further acknowledges and agrees that: this Agreement represents a full. and final intcpgration

     and this Agreement constitutes the entire agreement between the Parties relating to the subject

     matter reflected herein.

             12.     JoiPl Draftsmanshig. Counsel for the Partiesjolntly negotiated this Agreement
     and it shalJ be construed accordingly. The terms of this Agreim1ent sbaU not be presumptiyely

     construed against any of the Parties or be otherwise subject to the doctrine of contra proferentem.

             12.     Counterparts. This Agreement may be ex~uted in two ot more counterparts, each
      of which shall be deemed an original, but all of which together shall constitute one andtpe, same

      Agreement This Agreement shall be effective and finally executed when identical coun~erparts,
                                                                                                    I


      which when taken together bear the signatures of all Parties, have been delivered to coµnsel .or

      representatives for all the Parties, either by e..mail, facsimile or overnight delivery service. Copies

      of all or part of this A~eement, including signatures thereto, which are ttatismittcd by facsimile

      or by e-mail in .pdf or other electronic format, shall be presumed valid, The Parties agree that this

      Agreement may be transmitted by facsimile, electronic mail, or such similar device, ~d that the

      reproduction of signatures by facsimile, electronic mail, or such similar dev'ice   wm be tteated as
      binding as if originals.




                                                   Page 8 of9
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.36 Page 36 of 60




            15.     Further Assurances.    The Parties shall execute, deliver and perform or ca~e to be::

     executed, delivered and perfonned any and all such further acts, deeds and assurances as may be

     reasonably required in order to fully carry out the terms of this Agreement.

            Each Party has caused this Agreement to ·be executed on its respective behalf: as of the

     date written below.


     Dated: June 12, 2019




                                          DMJJ Construction, Inc.

     Dated: June 12, 2019

                                             ~@~            y:

                                                        _;,CEO



      Dated: June 12, 2019


                                                            1vr ua1




                                                 Page9 of9
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.37 Page 37 of 60
 Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.38 Page 38 of 60
     ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.759 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING, et al.,                      Case No.: 18cv1455-LAB (JLB)
12                                 Plaintiff,
                                                FINDINGS AND ADMONITION
13    V.                                        TO PLAINTIFF
14    OASIS MEDIA, LLC, et al.,
15                              Defendant.

16
17         After affording Plaintiffs Anton Ewing notice and an opportunity to be heard,
18   the Court found that although he had been repeatedly ordered to obey Civil Local
19   Rule 83.4 (concerning civility and professionalism), he repeatedly violated this rule.
20   Ewing was discourteous and unprofessional when communicating with opposing
21   parties and counsel; he disparaged their intelligence, ethics, and behavior; and he
22   acted in a manner detrimental to the proper functioning of the judicial system.
23         Although Ewing has usually proceeded pro se, he is a frequent litigant, and
24   represents to the Court that he has a J.D. from the University of Arizona College
25   of Law. Despite his having legal training, the Court has repeatedly had to remind
26   or order him to familiarize himself with various rules and to obey them. He is not
27   in the same category as ordinary civil litigants whose unfamiliarity with applicable
28   rules is more excusable. See Doe v. City of Los Angeles, 2013 WL 6019121, at


                                                1
                                                                           18cv1455-LAB (JLB)
 Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.39 Page 39 of 60
     ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.760 Page 2 of 3



 1   *15 (C.D. Cal., Nov. 13, 2013); Phillips v. KIRO-TV, Inc., 817 F. Supp. 2d 1317,
 2   1323 (W.D. Wash., 2011 ). Although Civil Local Rule 83.4 refers to the duties o
 3   attorneys, Ewing must treat it as applicable to him. He is ORDERED to read and
 4   obey it. He is also ORDERED to read and obey Fed. R. Civ. P. 11.
 5        Specifically, Ewing is ORDERED to be courteous and civil in all
 6   communications with opposing counsel, parties, and third parties and to refrain
 7   from disparaging their intelligence, ethics, or behavior. This includes making
 8   accusations for improper purposes (such as to harass, delay, or embarrass) or
 9   making any accusation without first confirming that it is accurate and supported by
10   evidence. See Fed. R. Civ. P. 11 (b)(1) and (3). In filings in this Court, he is
11   ORDERED not to attach or quote from private correspondence or other private
12   communications (including letters, emails, texts, or phone calls) between himsel
13   and other parties or counsel, except as specifically authorized under applicable
14   rules or laws, or permitted by judicial officers of the Court. He is ORDERED to
15   refrain from making misrepresentations to opposing counsel or parties.
16         Several documents Ewing provided to the Court showed that he misleadingly
17   used the designation "JD" after his name, followed by a disclaimer mentioning
18   privilege and confidentiality, and citing legal authority. 1 At the hearing, Ewing
19   represented to the Court that he had stopped using this designation and would not
20   resume doing so, and the Court takes him at his word. When communicating with
21   counsel, parties, or third parties in connection with litigation, Ewing is ORDERED
22
23
24   1 Ewing offered the explanation that this was appropriate for his work as a tax
25   preparer. But the communications had nothing to do with tax preparation. In
     context, this was likely to mislead recipients, especially non-lawyers, into believing
26   he was a lawyer. In one particularly egregious example, he did this when
27   discussing settlement with a non-lawyer. He inaccurately said the case was ove
     and had been resolved in his favor, apparently to convince his opponent to make
28   a quick payment.

                                               2
                                                                           18cv1455-LAB (JLB)
 Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.40 Page 40 of 60
     ase 3:18-cv-01455-LAB-MSB Document 82 Filed 05/30/19 PagelD.761 Page 3 of 3



 1   not use the designation "JD" after his name or otherwise suggest that he is an
 2   attorney.
 3         For a period of 36 months from the date this order is issued, Ewing must file
 4   a copy of this order along with any new pro se pleading he files in this District.
 5
 6         IT IS SO ORDERED.
 7   Dated: May 29, 2019
 8
 9                                           Hon.Lary Alan Burns
10                                           Chief United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               3
                                                                           18cv1455-LAB (JLB)
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.41 Page 41 of 60




                         3 l!QJQX:t[
             Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.42 Page 42 of 60
          9157

                                                    CA CSLB License No. 993830 (B) General Building Contractor
                                                                                                                     Main: 1230 N. Jefferson Ave Unit J
                                                                                                                            Anaheim, CA 92807
    ADVANCED                                                                                                              Customer Satisfaction Hotline
    Owner's Name:                                 owner's Address:                                                             (657) 331-2260
                                                                                                                                      24/7
    owner's City, State, Zip:                     owner's Phone:                  !owner's Alt. Phone:


    Proj ect Name & Address:                                                                                     Email:

                                                                                                                                                          I
    DMJJ Construction Inc. dba Advanced Home Energy Solutions, hereinafter referred to as "Contractor", will furnish all materials and labor
    necessary to improve the above premises.
    a. Description of the Work & of the Materials Used: (May Be Continued on Page 3} .




                                                                   -~.




                                                                                                   (


-   b. Contract Price.: Con.tr~ctO( propos~s to perform the above work, (subject to any additions and/or deductions pursuant to authorized
       changeorders),forthe...                                             THE DOWN PAYMENT MAY NOT .EXCEED $1,000 OR 10
     Total sum of$_ _ _ _ _ _ Down Payment$_ _ _ _ PERCENT OF THE CONTRACT PRICE, WHICHEVER IS LESS.
    c. Schedule of Progress Payments:           Payment Terms:           Q CASH      Q CREDIT            Q CREDIT CARD Q SEE ATTACHED SHEET
    If this is a CREDIT TRANSACTION the Lending Company is _ _ _ _ _ _ _ _ _ _ _ _ _ _ and the agreem~rt for credit will be
    emailed directly from the Lending Company. If this is a cash transaction, the Down Payment is due upon signing of this agreement and
    remaining payment(s) shall be paid as follows:
    Progress Payment (due _ _ _ _ _ _ _ _ _ _ __,$_ _ _ _ _ _ _ Balance due at job completion$_ _ _ _ _ __
    Final payment is due at completion of work. Owner agrees not to withhold payment pending any Permit Inspection. X                             X
    The schedule of progress payments must specifically describe each phase of work, including the type and amount
    of work or services scheduled to be supplied in each phase, along with the amount of each proposed progress
    payment. IT IS AGAINST THE LAW FOR A CONTRACTOR TO COLLECT PAYMENT FOR WORK NOT YET COMPLETED,
    OR FOR MATERIALS NOT YET DELIVERED. HOWEVER, A CONTRACTOR MAY REQUIRE A DOWNPAYMENT.
    d. Commencement and Completion of Work: Substantial commencement of work shall mean either the physical delivery of materials
       onto the premises or the performance of any labor and shall be subject to any permissible delays as per provision (5) on the reverse side.
             Approximate Start Date:=··-· _ _ _ _ _ _ _ __              Approximate Completion Date: _ _ _ _ _ _ _ _ __
    e. List of Documents to be Incorporated into the Contract:

    f. Additional Provisions and Notices: Additional Provisions and Notices Of This Contract Are On The Reverse Side And May Be Continued
    On Subsequent Pages. A notice concerning commercial general liability insurance is attached to this contract. A notice concerning workers'
    compensation insurance is attached to this contract.
    g. Acceptance: This contract is approved and accepted . As described in provision (1) on page two, this contract is subject to approval by
    Contractor who may cancel after refunding any down payment. I (we) understand there are no oral agreements or understandings between ·
    the parties. The written terms, provisions, plans (if any), specifications and any other contract documents (if any) included with this contract
    is the entire agreement between the parties. Changes in this agreement shall be done by written and approved change order only . .
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.43 Page 43 of 60




                        CI l!Q!QX:{
             Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.44 Page 44 of 60

                              Secretary of State                                                                                  S1-550
                                                                                                                                                                                    1     s 1 osa·o;1
                                                                                                                                                                                                   =--

                              Statement of Information
                              (California Stock, Agricultural
                              Cooperative and Foreign Corporations)                                                                24
                                                                                                                                                                                                    FILED
 IMPORTANT -                         Read instructions before completing this form.
                                                                                                                                                                                    Secretary of State
 Fees (Filing plus Disclosure)- $25.00;                                                                                                                                             State of California

 Copy Fees - First page $1.00; each attachment page $0.50;
                                                                                                                                                                                        JUN 17 2019
             Certification Fee - $5.00 plus copy fees

 1. Corporation Name (Enter the exact name ol the corporation as it is recorded with the Calitomia
                                                                                                                                                                                                   Nt
      Secretary of State. Note: If you registered in California using an assumed name, see instructions.)                                                                This Space For Office Use Only
  DMJJ CONSTRUCTION, INC.                                                                                                                            2. 7-Digit Secretary of State File Number


                                                                                                                                                                                   C3635070
 3. Business Addresses
 a. S1reel Address or Principal Execl/live Office. Do nol 11st a P.O. Box                                                                            City (no abbreviations)                                     State     Zip Cede
   1230 N JEFFERSON ST UNIT J,                                                                                                                       ANAHEIM                                                     CA       92807
 b. Mailing Address of Corporation. if different than Item l•                                                                                        City (no abbreviations)                                     State     Zip Code


 c. Street Address of Principal California Office. if any and if different than Item 3a - Do not list a P.O. Box                                     City (no abbreviations)                                     State     Zip Code
                                                                                                                                                                                                                 CA
                                                                  The Corporation is required to list all three of the officers set forth below. An additional title for the Chief Executive Officer and Chief
 4. Officers
                                                                  Financial Officer may be added; however, the preprinted titles on this rorm must not be altered .
 a. Chief Executive Officer/
   DAVID
                                                                    First Name                            I   Middle Name                            Last Name
                                                                                                                                                      RIES
     Address
   1230 N JEFFERSON ST UNIT J;
                                      ...._....   -···•·-··   - ------···----                                                                         ---------
                                                                                                                                                     C~y (no abbreviations)
                                                                                                                                                     ANAHE1M
                                                                                                                                                                                                        I~·-,;;.~o;L,... -
 b. Secretary                                      ..               First Name                            IC. Middle Name                            last Name
  JOHN
--·--·----- --·--·~---·· - - ·· ··
     Address
   1230 N JEFFERSON ST UNIT J,
                                      ······-·· · · · · · ·-· ·· ·- ·           ......~---·•·"·
                                                                                                                                                     FITTMAURICE
                                                                                                                                        -----------·· City
                                                                                                                                                      · ..
                                                                                                                                                       ·- .      -···· .. .
                                                                                                                                                           (no abbreviations)
                                                                                                                                                                              · •-····· · ·-· -·
                                                                                                                                                                                                    ---·7...··1,.c...l,.•.                          .....   ~--
                                                                                                                                                     ANAHEIM                                                     CA       92807
 c. Chle1 Financial Officer/                                        First Name                           .1 Middle Name                              Last Name
  JASON                                                                                                   D.
                                                                                                                                                                                                               ICA T~2~)-'"' -
                                                                                                                                                     DOVAUNA
     Addren                                                                                                                                          City (no 11bbreviations)
  1230 N JEFFERSON ST UNIT J,                                                                                                                       ANAHEIM
                                                                  California Stock and Agricultural Cooperative Corporations ONLY: Item Sa: At least one name and address must be listed. If the
 5. Director(s)

                                                                                                          I
                                                                  Corporation has additional directors, enter the name(s) and addresses on Form Sl-550A (see instructions).
 a. First Name
   DAVID
                                                                                                              Middle Name                            last Name
                                                                                                                                                      RIES
                                                                                                                                                                                                                                       I   Suffix

- -·-- ··
    Address
  1230 N JEFFERSON ST UNIT J,
                                                                                                                                                     City (no abbreviations)
                                                                                                                                                     ANAHEIM
                                                                                                                                                                                                               I CA
                                                                                                                                                                                                                 Stale   I z ,p Code
                                                                                                                                                                                                                         \ 92807
 b. Number of Vacancies on the Board of Oirec\crs, if any
                                                                                                  I   I
 6. Service of Process (Must provide either Individual OR Corporation.)



   RICK
        INDIVIDUAL - Complete Items 6a and 6b only. Musi include agent's flJII name and California s1reet address.
  a. Cal~omia Agent's First Name (if agent is not a corporation)                                                                   Middle Name
                                                                                                                                   R.
                                                                                                                                                                          I   last Name
                                                                                                                                                                              EMMETT                                                   I
                                                                                                                                                                                                                                             Suffix


  b. Street Address (if agent is not a corporation)- Do not enter• P.O. Sox                                                        City (no abbreviations)                                                       State   I92805
                                                                                                                                                                                                                           Zip Code
  300 S. HARBOR BLVD STE 1000                                                                                                       ANAHEIM                                                                    I CA
         CORPORATION - Complete Jlem Sc only. Only include the name of the register ed agent Corporation.
 c. California Registered Corporate Agent' s Name (if agent is a corporation) - Do not complete Item Sa or 6b


  7. Type of Business
 Describe the type of business or •ervices of the Corporation
                               rt,      t'OVLfYI               e,--/-                (,an-fYtu:,,..ftn
  8. The Information contained herein, including in any attachments, is true and correct.

    5'/43/201
    Date I    1                                         Type or Prtnt Name of Person Completing the F {/                    2-,                    Tille

    Sl-550 (REV 01/2017)                                                                                                                                                                            2017 California Secretary of State
                                                                                                                                                                                                         www.sos.ca.aov/business/be
           Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.45 Page 45 of 60

                          Attachment to
                          Statement of Information                                                S1-550A
                          (California Stock and Agricultural                                    Attachment
                          Cooperative Corporations)

  A. Corporation Name

    DMJJ CONSTRUCTION, INC.




  B. 7-Digit Secretary of State File Number

                                                   (3635070                                                                                  This Space For Office Use Only

  C. List of Additional Director(s)- If the corporation has more than one director, enter the additional directors' names and addresses.




  Sc. First Name                                                                                      Middle Name                       Last Name                                               I   Suffix
  JOHN
•-- - -A~-d-~-s;_E_F_F_E_RS
                         _ O--~--~
                                                                                                      C.
                                              - : ~ ~-;~· - - ··- - - -··--- ·---·- - - - --,- ~- it-~-:-~-a;_;_:_ia-ti-on_s_
                                                                                                                            l
                                                                                                                                  IFITZMAURICE
                                                                                                                                -~-----    -----,,--St~ -r                                   ~~~;e

  1 23                                                                                                                                                                                      9


 _:_:;~~- ........ ... ----- -- ---------- :::.:..;. ;., J,~                                                                               N-               - - -- --     , , ~ ; .. . · 1   ·L;·..
  Se.      First Name                                                                                 Middle Name                   I   Last Name                                               I   Suffix

                                                                                      ----I-C-ify-(-no-ab_br_e_~_at-io-n-s)--~-----------1,-S-ta-~--1,-Z-ipCode
           Address


  51.      First Name                                                                                 Middle Name                   I   Last Name                                               I   Suffix


           AddreH
                        -· -·- ··- -·-·- ··-·· -   - - - - - - - - - - - - --                     - ,--C--lt.y__(n-o-a-bb-,e-v-ia-tio-n-s}---•- - - - - - - - - - - , - S t a t e ·    ·1    Zip Code




  5g .     FlrstN8-~: ... ... .. ... ... . ·-· ·· - - - -- - - -- - -- - . .. . ---
           Address
                                                                                                  ... __M,ddleName
                                                                                                      City (no abbreviations)                           ------l
                                                                                                                            ---·-··-·I ·L·a~t-~~~~--- - ·                  _ _ _ __ _
                                                                                                                                                                               State
                                                                                                                                                                                                J
                                                                                                                                                                                        ., Zip Code
                                                                                                                                                                                                    Suffix




  Sh.      First Name                                                                                 Middle Name                   I   Last Name

1 - - - - - - - - - - - - - - - - - - - - - - - - - - + -City
           Address
                                                         - -(no-abbreviations)
                                                                 ------·
                                                                                                                                                                           I   State    I    Zip Code




                                                                                                                                                                                                I
                                                                                                                                                                                                    Suffix
,_s_·,.-   F-irs_t_N_am
                      _e___ __,.__.____ _ _ _ _ _ __________ ______________ ,_M_id_d_le_N_am_e_ __ ,....._• .. --                   I .la5t Name
           Address                                                                                    C~y (no abbreviations)                                            --- 1· -1·
                                                                                                                                                                               State         Zip Code        .. .
,_5j_
    ··-F-ir-s1_N_n_m_e_ _ _ ___________ _____ _ _ _ _ __                          ___ -·· - - - - ---1--M-id-dl_e_N_am_e_ _ _ __ _l__,Last Name
                                                                                                                                                                                                I   Suffix


           Address                                                                                    City (no abbreviations)                                             I    State    i-   Zip Code




    S1-SS0A • Attachment (EST i 1/2016)                                                                                                                             2016 Cal~omia Secretary of State
                                                                                                                                                                        www.sos .ca.gov/business/be
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.46 Page 46 of 60




             Home   >   Whois History       >   Advanceyourhome.com


             Whois History for Advanceyourhome.com

                                                                                                How does this work?                                                                     "
                                                                                                                                 ·······----aNE<UeK•-MONfTORtNG··
                                                                                                                                   Create a Domain Monitor to monitor
               Lookup Domain Ownership History
                                                                                                                                   future changes to •adv.anceyourhomc.co
                                                                                                                                   m•.
                    advanceyourhome.com                                                             LOOKUP




               [nl!lr a term t, fitter on                             Who is Record for 2017-03-21
                                                                      !..fL<l<i.ollL<=l
             Unique Records
                                                                      I                          •· !
             56 historical records found                              Record D.ate: 2017-03-21
                                                                      Rcslstru:           GOOADDY.COM, LLC

                    more I ~gu I screenshot                           Server:            whois.godaddy.com
                                                                      Created:           2015-11-03
             2016                                       4total
                                                                      Updated:            2016·11-04
                                                                      E)lpjres:           2017-11-03
                    more I W!lru l screem;hot                         Reverse Whols:

                                                                                                                                      o. I
                    more 1Wfilll I screeMhot
                                                                          D011ain Na • e : a dvanceyo11rfto• e.co11
                                                                          lle1istry Oo11al n IO : 197SIIU297_00M.IN_COM•\IRSN
                                                                          Registrar 1,11,01s Server: 1o1hois.1odaddy.co11
                    morr I '°'1.0.ssa I screenshot
                                                                          Re1istrar URL: http :/ / Www. godaddy. co •
                                                                          Updatl! O.atl! : 2016•11·8H19:0:t<IZ
                                                                          Creation Datl! : 291S-11-03Tl9:Sl:11Z
                    more I UliDB~ I screel\Jhot                           ll!!Clstrar Re1istrat1on Expiration Dah: 2017 •J l•&lT2&:Sl : 11Z
                                                                          lill!gl 1trar: Go0addy.co11, LLC
             2015                                       2 total           Reilstrar IANA ID: 116
                                                                          Registrar Abuse Conta ct E• all: ab11se~god.addy.co•
                                                                          Rl!gistrar Abu51! Contac t Phone : •1.4886242S8S
                                                                          Do• ain St.a t11s: cl l e ntTransferP ro tilbit•d http:/ / ww1o1 . lcann. or&/l!pplc l1•nt TransfHProhi~
                     more I iJW:!I~ I screenshot                          Do • ,1in St.a t11s: c UentUpdateProh1b1ted http://1o1to1 . lc.ann. or1/epptc lientUpdatl!Prohlblte~
                                                                          D0111.aln Stat111: c lientRl!n1wProftiblt•d http:/ /1001. icann .or&: / l!pptclhntkl!nl!wProhit,1 ted I
                                                                          Do11a in Statu s: c lhntDelthProh1t11t • d http : // w1o11o1. icann. org /e pptc 11e ntDl!let e Prohibite ~
                                                                          Registry Rl!&istrant ID : Not Available Fr011 Re1tstry
                     more I '°'1.0.BU I screenshot                        Registrant N.a • e: Dave Mlyngaarden
                                                                          Reaistrant oraaniutlon :
             2014                                       9 total           Rl!glstr;,nt Strett: llS'i e ta Paliu
                                                                          Registr ,1nt City: anahei•
                                                                          Rvgl s trant Stat e/ Provinc11: C.aliforniil
                                                                          Reg is trant Po sul Codi!: g21 e7
                     more I '-.b.J.o.g.a I sc,eenshot                     Regi s trant C011ntry: US
                                                                          Reaistrant Phon e: +I. 7147298680
                                                                          R•gistrant Pftone Ext:
                     more I miills:.i I scrttnshot                        Registrant Fax;
                                                                          Registr a nt Fax Ext :
                                                                          Registrilnt E11ai I : jasonconnet~g • ail. co •
                                                                          ReQ1 st ry Ad1.tn ID: Not Av,1llable Fro• Re&istry
                     more I dJ.nga I screen:;hot
                                                                          Ad • ln Organ1Ut1on :
                                                                          Ad11ln Street: 41S5 I! ta Pal11;1
                                                                          Ad • in City: anahe111
                     more I ihi!)gtJ.   I screenshot                      Adiain St.ate/Province: California
                                                                          Ad11ln Postal Code : 92807
                                                                          Ad111n Co11ntry : US
                                                                          Ad111 in Phone : •1.71472986811
                     more ! tb.i.01.a I scre ,nshot                       Ad111in Phone [ xt:
                                                                          Ad111in Fax:
                                                                          Ad • in F.n ElCt:
                                                                          Ad • in f11 a 1l: jnonconnet~e:111.a tl.co •
                                                                          Re&lstry ?!!Ch ID : Not Available Fro • llt.(htry
                           scroll for more records
                                                                          Tech N.11111! : Oave Mlynga;i,rden
                                                                          Tech Organization:
                                                                          Tec h St re,..t: US':i e l.11 Pal • a
                                                                          Tech City : a n.11he1•
                                                                          Tech SOte/Provincl!: C.11liforn1a
                                                                          T1 ch Post.ill Code; 92897
                                                                          Tech Co11ntry: US
                                                                          Tech Pnorie: +1 .7U72986se
                                                                          Tech Phone Ext :
                                                                          T!!Ch Fax:
                                                                          Tech Fax Ext :
                                                                          Tech E11a11 : ja ~onconnetjg111ail.co•
                                                                          N.il • e Servf'r: NSSl . DO!UINCONTRO L, COM
                                                                          Na11e Server: NSS2. OO!UHKOHTROL. COM
                                                                          DNSSEC ; 11ns1gned
                                                                          Ulll of th!! ICAIIN WHOIS Oat.a Probll!• Reportln& Syst1!11: http ://111dprs . 1ntl!rn1c.net/




              IDIICI              •                               Sitl!map    Blog    Terms of Service     Prhiacv Policy    Contact Us      Domain News        O 2018 O o mainTool s
        Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.47 Page 47 of 60


                                 State of California                                            s
                                  Secretary of State
                             Statement of Information                                                                    G010749
           (Domestic Stock and Agricultural Cooperative Corporations)
                     FEES (Filing and Disclosure): $25.00.
                  If this is an amendment, see instructions.                                                            FILED
       IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                            In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
DMJJ CONSTRUCTION , INC.

                                                                                                                       AUG-30 2018


2. CALIFORNIA CORPORATE NUMBER
                                            C3635070                                                               This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3_If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
  of State, or no statement of information has been previously filed, this form must be completed in its entirety.
      D  If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
         of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY                           STATE        ZIP CODE
1230 N. JEFFERSON UNIT J, ANAHEIM , CA 92807
5.    STREET ADDRESS OF PR INCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                    CITY                           STATE        ZIP CODE
1230 N. JEFFERSON UNIT J, ANAHEIM. CA 92807
6.    MAILING ADDRESS OF CORPORATION , IF DIFFERENT THAN ITEM 4                             CITY                           STATE        ZIP CODE




Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/              ADDRESS                                         CITY                           STATE        ZIP CODE
     JASON DOVALINA        1230 N. JEFFERSON UNIT J, ANAHEIM , CA 92807
8.    SECRETARY                             ADDRESS                                         CITY                           STATE        ZIP CODE
     JASON DOVALINA        1230 N. JEFFERSON UNIT J, ANAHEIM , CA 92807
9.    CHIEF FINANCIAL OFFICER/              ADDRESS                                         CITY                           STATE        ZIP CODE
     JASON DOVALINA        1230 N. JEFFERSON UNIT J , ANAHEIM, CA 92807
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pa es, if necessary.)
10. NAME                                    ADDRESS                                         CITY                           STATE        ZIP CODE
 JASON DOVALINA            1230 N. JEFFERSON UNIT J, ANAHEIM , CA 92807
11 . NAME                                   ADDRESS                                         CITY                           STATE        ZIP CODE


12. NAME                                    ADDRESS                                         CITY                           STATE        ZIP CODE


13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY :
Agent for Service of Process If the agent is an individual , the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 RICK R EMMETT
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                    STATE        ZIP CODE
 300 S. HARBOR BLVD STE 1000, ANAHEIM, CA 92805
Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 HOME IMPROVEMENTS
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
08/30/2018             RACHAEL ELGAS                                          BOOKKEEPER
      DATE                                                                             TITLE                               SIGNATURE
Sl-200 (REV 01/201 )                                                                                                APPROVED BY SECRET RY OF STATE
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.48 Page 48 of 60
                         Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.49 Page 49 of 60

                                                                                                                 ~         - CONTRACTORS STATE LICENSE BOARD -


      Contractor's License Detail for License # 993830
DISCLAIMER: A \i01nse status chack provides infOJmation taken from the CSLB license database. Before relying on this information, you should bll aware at the following limitations.
 Cs.l.8~nl~il•.rided"'l._.(15&.i>!1:4.~lltlwl,_ily._Mlbje,;ltopubkO(lrftplOllld..._,., a..,lrratc:nmpaiftt~r1twllape>aa•bol6aw.Claon 1h1~nkar buftonto0blloin.,.,,......,,dJ01i.g...l.aionilll'l!ffNtiM.
 Pe, e&P 1'071_\ 7 .on,   oor,...........,
                                        ,.._8'do•1udg,,_1a repot!NtoU..CSl.8 .,., diM:,loud.
 AIMrat;o-.,.,nc,111i1lod1,N'1--"--canlradCll' fMl10.,.,.,..,...,_hthe-dlhe..tiilnllon.
                                                                        ..._.ed
 Due to WDttdoed, lhllll'e may t. ...,.,.,. iMOff!W6on !hath•• nc,1 y.t t,e,1,11 onlo ~ 8oanf'1 bnM dalab1u;e.

                                                                                                                                                                                                                                                      Data current as of 12/26/2018 5:59:49 PM
                                                                                                                                                        Bysineu Information
                                                                                                                                                  D M J J CONSTRUCTION INC
                                                                                                                                           dba ADVANCED HOME ENERGY SOLUTIONS

                                                                                                                                                   1230 N JEFFERSON ST UNIT J
                                                                                                                                                       ANAHEIM, CA 92807
                                                                                                                                                Bu5Wlu Phone Numbor:(9-49) 540-1418

                                                                                                                                                          Endty Corporation
                                                                                                                                                       luue Date 06/1912014
                                                                                                                                                      E1plre 0.te     06/3012020


      This licen&e 1& cun-ent and 1ctive.

      Al lnfonnaaon below should.. ~..'!!~~- ... .
                                                                                                                                                           AddlUanal Status


       . PENDING DISCIPLINARY ACTION


                                                                                                                                 There Is Complaint Disclosure infom,ation for this license.
                                                                                                                                                            Clanificatjon•




       jhis license filed a Coriti-:.i'ct>l'S"BOrW:i"~tii-:t•:t;!flHt:ii-i"c:'6i~i't;);,:.:;ror-Hfi~i6f.i.lf~jfi"CO"MPf;Nv:" .
       ilo,td Number: 1002501<M
       .B ond Amount: S15,000
       ~ffltctlw Data: 0Ul1/2016
       f:.11~1!~.•~ ~-"--~::.~_,':l_~t.~~i..
                                                                                                                                                    Bond of Qualttylng lndl\lldu•I

       !The qualffying""rndividiial KE'iiiN 'MATHIAS su[l..1VAN ce~d-!hith9/sh9"~1'i:I pel08iit"Or more "oi"itie vCl1i'Mg··stixk.im·em&;nt,;p·1ntefl!st Or ihiis"CQmpar1y;·ttteritfD"ii"'itie·e0nd·o;-aua~1yi'\g"ii,dividuai'ii. not·re·quiritii ..
       ~f!eC~'J.f:.i:>.~: __0?'2812_{1_~.8



       [rh15 lm11~ ha.workers cornpenwtioo in.i..nnce \llith !he 'N/o,T!ON.l>,L FIRE               INSUR.A.NC'i.~.··c::wrAN~- OF HART~ORb"...
       Polley Number.6025020912
       .Eff'Ktlva Data: 11/08/2018
       ~xplre Dab!: 11/0811019
       r~~-~.i.:~_;'. '.-.~.':1.:~=t~J~n~rii~'to~,·~--
                                              !.       - -- - - - - - - -- - - - - - -- - - - - - -- - - - - - - - -- - - - - - - - - - - - -- - - - -
             Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.50 Page 50 of 60



!::i.llrlli: I Onlioe fif•Nir~•;. I Licew•e PtHail I Salesperson List

       Contractor's License Detail (Salesperson List)
                                         Contractor Licanse # 993830
                                            Contractor Name D M J J CONSTRUCTION INC


                                                                                         Click on the person's name to see a more detailed page of information on that person


                                                          Name LITTLE CHRISTOPHER ROLAND
                                                  Registration # 94579 SP
                                                  Effective Date
                                                          Name DAVIS AUSTON JACOB
                                                  Registration# 97861 SP
                                                  Effective Date
                                                             Name       URTEAGA ANDY A
                                                  Registration# 76550 SP
                                                  Effective Date
                                                          Name ESPINOZA GARCIA MICHAEL KENNY
                                                  Registration# 113728 SP
                                                  Effective Date
                                                          Name PEREZ CHRISTINE ANNA
                                                  Registration# 80793 SP
                                                  Effective Date
                                                          Name Vll.l.ASENDR DANIE i.
                                                  Registration# 98439 SP
                                                  Effective Date
                                                             Name       M.r..CAf!lli'l.MI!aJ.:i.1'1..1.1
                                                  Registration # 107 406 SP
                                                  Effective Date
                                                             Name       I LJMARY CHAI MER ODELL
                                                  Registration# 96388 SP
                                                   Effective Date
                                                          Name l'..fBMfilAl:j_E.Q=
                                                  Registration# 96778 SP
                                                   Effective Date
                                                           Name PETERS BRIAN I
                                                  Registration# 110477 SP
                                                  Effective Date




                                                                                                                          CSI B Email Louin
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.51 Page 51 of 60
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.52 Page 52 of 60
               Case 2:09-cr-00016-JCC Document 1 Filed 01/14/09 Page 1 of 7




 1       Pmtn.ted to the Court by the roreman or tM
       Grand Jury 111 open Court, in the presence of
 2     the Grand Jary al\d FILED In The U.S.
       ~ COURT at Seattle, Washi1gto1.
 3
                                            21
 4     ~./:~iliiiii;                          ~
 5       y                   ~.......,::---- DeputJ

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       ATSEATfLE

                                                                                                    ,{1~ ,-
 9
10
     UNJTEDSTATESOFMIBRICA,
                             Plaintiff,           c!o ·
                                                       _, .
                                                                   n
                                                  _ . -~ -\. ..· _'-' t,.   O·
                                                                            :_
                                                                             _ ·:_\   0 16.-                \.....zl,_,-

11                  v.                                             INDICTMENT
12   ALFONSO GUTIERREZ-OROZCO,
           a/k/a "Saul,"   -
13   FERNANDO HERNANDEZ-SALAZAR
           a/k/a "Tino,"
14   ARTURO GUTIERREZ-MARTINEZ ,
           a/k/a "Rafa,"
15   ABEL OROZCO-GUTIERREZ,
          a/k/a "Kalvin, H
16   JOEL VASQUEZ-VASQUEZ,
     LUIS MIGUEL CAMPOS-ALVARADO,
17   SAMUEL VACA-GARCIA,
     JESSIE SMITH,
18   TAMMY ZOROTOVICH,
     IGNACIO TORRES, and
19   MIGUEL TAPIA-ALONSO,
20                           Defendants.
21
22
     The Grand Jury charges that:
23
                                               COUNTl
24                                  (Conspiracy to Distribute Cocaine)
25
             Beginning at a time unknown, but within the last five years, and continuing until
26
     on or about January 13, 2009, in Skagit County, within the Western District of
27
     Washington, and elsewhere, ALFONSO GUTIERREZ-OROZCO, FERNANDO
28

                                                                                         UNITED STATES ATTORNEY
                                                                                          700 S11:wart Street. Suite 5220
                                                                                         Sealllle, Wl8hingtoo 98\0l-1211
     INDICTMENT/GUTIERREZ-OROZCO, et al., -            I                                           (206) 553-1910
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.53 Page 53 of 60
                Case 2:09-cr-00016-JCC Document 1 Filed 01/14/09 Page 2 of 7




 1   HERNANDEZ-SALAZAR, ARTURO GUTIERREZ-MARTINEZ , ABEL OROZC0-
 2   GUTIERREZ, JOEL VASQUEZ-VASQUEZ, LUIS MIGUEL CAMPOS-ALVARADO,
 3   SAMUEL VACA-GARCIA, JESSIE SMITH, TAf..flvfY ZOROTOVICH, MIGUEL
 4   TAPIA-ALONSO and IGNACIO TORRES, and others known and unknown, knowingly
 5   and intentionally did conspire to distribute cocaine, a substance controlled under Schedule
 6   II, Title 21, United States Code, Section 812.
 7          If is further alleged that the offense involved five hundred grams or more of a
 8   mixture or substance containing cocaine.
 9          All in violation of Title 21, United States Code, Sections 84l(a)(l), 841(b)(l)(B),
IO   and 846.

11
12                                              COUNT2
                                (Conspiracy to Distribute Heroin)
13

14          Beginning at a time unknown, but within the last five years, and continuing until
15   on or about January 13, 2009, in Skagit County, within the Western District of
16   Washington, and elsewhere, ALFONSO GUTIERREZ-OROZCO, FERNANDO
17   HERNANDEZ-SALAZAR, ARTIJRO GUTIERREZ-MARTINEZ, ABEL OROZC0-
18   GUTIERREZ, JOEL VASQUEZ-VASQUEZ, LUIS MIGUEL CAMPOS-ALVARADO,
19   SAMUEL VACA-GARCIA, JESSIE SMITH, TAMMY ZOROTOVICH, MIGUEL
20   TAPIA-ALONSO and IGNACIO TORRES, and others known and unknown, knowingly
21   and intentionally did conspire to distribute heroin, a substance controlled under Schedule
22   II, Title 21, United States Code, Section 812.
23          It is further alleged that the offense involved one kilogram or more of a mixture or
24   substance containing heroin.
25          All in violation of Title 21, United States Code, Sections 84l(a)(l), 84l(b)(l)(A),
26   and 846.
27

28

                                                                             UNITED STATES ATTORNEY
                                                                              700 Stewart Street, Suire S220
                                                                             Seattle, Washington 98101-1271
     INDICTMENT/GUTIERREZ-OROZCO, et al., - 2                                         (20WiS3-7970
    Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.54 Page 54 of 60

                                                                                                 «'   j   JI I   f   r   ~I'   I !   • I        1 ·, I   ·,   J   I '· ,   , '   '•,:   ',



THE lJNJTED STATES ATTORNf.Y'S OFFlCE.
                                                                                                                     SEARCH THE ARCHIVE
WESTERN DISTRlC'I~~WASHINGTON




Home» News » Press Release

                                                                                                                                           Current Site

   '\1 \\ \,                                                                                                                    a !leprutment of ,Justice
                                                                                                                                           c.s. Attorney.ti
                                                                                                                                            \\'f,stern District uf
                                                                                                                                            Wasningll!l
SIXTEEN ARRESTED FOR DRUG TRAFFICKING CONSPIRACY
                    IN SKAGIT COUNTY
   Ring Distributed Kilo Quantities Of Cocaine And Heroin
FOR IMMEDIATE RELEASE                                                                      ,January 15, 2009                                 Archives

                                                                                                                                Ii I:!s:prrtment of Justice
Sb.teen people were an·ested today following a year long investigation of a drug distribution conspiracy
                                                                                                                                           cs    Attorney.:,
centered in Skagit County, Washington. The drug ring allegedly smuggled five to ten kilos of cocaine per
month into the United States from Mexico and distributed it in Skagit County. The ring also allegedly                                       Western District of
                                                                                                                                            ~gt21l
smuggled pound quantities of heroin. Today alone, law enforcement seized five pounds of heroin and two
pounds of cocaine when officers searched five residences. Officers also seized $23,000 in cash, seven
vehicles and two firearms. Eight of the defendants have been indicted in federal court, and seven people
have been detained facing either charges in Skagit County Superior Court, or immigration proceedings.
One defendant likely "'rill be processed as a juvenile.

The investigation utilized court approved wire-taps, and confidential informants to infiltrate the drug ring
as it recruited people to transport cocaine from Tijuana, Baja, California, Mexico into the United States.

These defendants have been indicted by a federal grand jury and will make their initial appearance today
at 2 :30 in U.S. District Court in Seattle:

ALFONSO GlmERREZ-OROZCO, a/k/a "Saul,"' 25, of Mount Vernon, WA
FER..t'IA.l'IDO HER..t'l'ANDEZ-SAlAZAR, a/k/a "Tino," 20, of Mount Vernon, WA
ABEL OROZCO-GUTIERREZ, a/k/a "Kalvin,"34, ofTacoma. WA
JOEL VASQUEZ-VASQUEZ, 21, of Mount Vernon, WA
LUIS MIGUEL CAMPOS-ALVARADO, 18, of Mount Vernon, WA
SAMUEL VACA-GARCIA, 26, Bellingham, WA

These defendants will make their initial appearance in U.S. District Court at 2:30 tomorrow:

,JESSIE SMITH, 26, of Sedro Woolley, WA
TAMMY ZOROTOVICH, :{9, of Bellingham, WA

The charges in the indictment are punishable by a mandatory minimum ten years in prison up to life in
piison.

The charges contained in the indictment are only allegations. A person is presumed innocent unless and
until he or she is proven guilty beyond a reasonable doubt in a court of law.

This was an Organized Crime and Drug Enforcement Task Force (OCDETF) investigation, providing
supplemental federal funding to the federal and state agencies involved. The case was investigated by the
Drng Enforcement Administration (D.EA), U.S. Immigration and Justice Enforcement (ICE), the Skagit
County Interlocal Drug Enforcement Unit (SCIDEU) which consists of officers from the Washington State
Patrol (WSP), Skagit County Sheriffs Office and Anacortes Police Department. These additional agencies
assisted with the arrests and searches today: U.S. Customs and Border Protection (CBP), Mount Vernon
Police Department, the National Guard, the Bellingham Police Department, and the Northwest Regional
Drug Task Force (N\-VRDTF).

The case is being prosecuted by Assistant United States Attorneys Matthew Diggs and Karyn.Johnson and
Special Assistant United States Attorney Adam Cornell. Mr. Cornell is a Deputy Snohomish County
Prosecutor specially designated to prosecute drug cases in federal court.
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.55 Page 55 of 60
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.56 Page 56 of 60


Anton@AntonEwing.com

Subject:                          FW: Ewing vs. Dovalina




From: tammy@ghiprogram.com [mailto:tammy@ghiprogram.com]
Sent: Thursday, September 10, 2020 7:19 PM
To: 'Anton' <anton@antonewing.com>
Subject: RE: Ewing vs. Dovalina

Will $5,000.00 work for you if so I can get a check in the mail tomorrow and I do apologize again, and you are right that
must have been a really crappy telemarketing list cause it has your number under the name of a Robert Stark weird
huh, Im sorry once again but believe me we have removed your number and any other numbers of yours again so you
will not be bothered by us ever. I hope we can work this out and that you have a great rest of the night. Thanks for your
time Tammy

'I'Al\fl\JY ZORO'l'OVICH
.A I),;VfINS'I'RA]'ION .MANA(}ER
ELITE l\1.ARKETING
AI)VANCI£1) HOl\lE l~NERCi'\" SOl,UTIONS
(H;"'i7) 8:H-.227G
'l.,Al\,[MY@GHIPROGR.Al\f.CO:M


From: Anton <anton@antonewing.com>
Sent: Thursday, September 10, 2020 7:09 PM
To: tammy@ghiprogram.com
Subject: RE: Ewing vs. Dovalina

What is your offer?

Please review the agreement

-------- Original message--------
From: tammy@ghiprogram.com
Date: 9/10/20 6:59 PM (GMT-08:00)
To: anton@antonewing.com
Subject: RE: Ewing vs. Dovalina



Hi Anton, This is Tammy sorry to hear that we contacted you again, well this is no fun I thought you and I decided we
would never have to speak to each other again, lol, Im wondering if you are will to settle this one? Please let me know
what that number is? On another note how are you surviving this covid situation I hope all is well with you and your
wife and family! Please let me know

TA1\1l\1Y ZORO'l'OVICH

A1) 1\lINS'rRA'I1ION 1\JANAG·l •jR

EI,Fl'E l\lARKET'ING
                                                             1
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.57 Page 57 of 60
ADVANCED H01\1E ENERG· Y SOLUTIONS

<6fi7) ;ml-:227G

rI'AJ\11\lY@GHIPROG RAI\L COJ\1

From: Anton A. Ewing <anton@antonewing.com>
Sent: Thursday, September 10, 2020 5:45 PM
To: jason <jason@ghiprogram.com>
Cc: tammy@ghiprogram.com
Subject: RE: Ewing vs. Dovalina

-------- Original message --------

From: "Anton A. Ewing" <anton@antonewing.com>

Date: 9/10/20 5:25 PM (GMT-07:00)

To: jason <jason@ghiprogram.com>

Cc: tammy@ghiprogram.com

Subject: RE: Ewing vs. Dovalina

I do not know if what was said on the phone is true, but the initial caller was female, Lisa with Impact Media
Group. Called from 619-393-1764.

What is even more strange is that that number was a number used by a prior telemarketer, Ron Taylor, Jr. who I
am currently suing.

After "Lisa" was done with her sales pitch, she had "Elkin" come on the phone.

Elkin said that Steve Slotkin would be coming over soon.

Lisa mention Sparks Ave, which was my old address. She called me Mr. Ewing. I never owned Sparks. I
rented for a short time. The fact that Lisa called me Mr. Ewing, called my cell and stated Sparks Ave, tells me
that this is a call from a really crappy telemarketing list.

I am filing suit because this is a great case. I sued you before, and I am going to sue you again. This time I am
naming you personally.

The contact you signed says the following:


            a. "DMJJ admits and has independently verified that 619-719-9640 and 619-888-
                1296 are on the National Do Not Call registry;
            b. "Mr. Ewing states that he has expressly informed DMJJ to never call him ever
                again and DMJJ confirms and acknowledges this fact as true and correct"

                                                        2
    Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.58 Page 58 of 60

          c. "DMJJ, or its officers, directors, employees or contracted agents will never contact
               Ewing ever again via email, telephone, robo-call, fax, letter, or any other method
               or manner of communication except through their counsel. The telephone numbers
               covered by this agreement are: 619-719-9640, 619-347-0726, 619-888-1296, 858-
               333-1962 and 619-798-2016."
          d. "If DMJJ ever breaches this material provision then Ewing shall have the right to
               file a lawsuit against DMJJ and DMJJ hereby admits as true all the factual
               assertions contain herein above"
          e. "Further, in any litigation over this above stated breach, DMJJ agrees, stipulates
               and warrants to fully reimburse Ewing's attorney fees, deposition costs, service of
               process costs, videographer costs, trial preparation costs, expert witness costs,
               costs of appeal and court filing fees related to said litigation"
          f.   "Additionally, if DMJJ ever contacts Ewing as indicated above, DMJJ waives any
               statute of limitations defense and waives any right to file a motion to dismiss,
               motion for summary judgment or anti-SLAPP motion in said litigation. This above
               paragraph controls over all other provisions of this agreement."
          g. "Ewing will never have to pay DMJJ's attorney fees or costs."
          h. "DMJJ hereby consents and stipulates to an injunction being entered against DMJJ
               in the Superior Court of California or Federal District Court enjoining it from
               calling Ewing ever again if it breaches this Agreement in the future."
          1.   "In any action brought by Ewing to enforce this agreement or any of its terms or
               conditions, then DMJJ agrees and shall reimburse Ewing for any and all legal fees,
               court costs, and discovery costs including depositions and video-depositions."
          J.   "DMJJ covenants, warrants and agrees to never call Anton Ewing ever again at the
               telephone numbers listed above"
          k. "DMJJ will not sell, give, transfer to or provide Anton Ewing's telephone numbers
               (shown above) to any other person or entity to enable them to telemarket."

Who did you hire to call me today?


                                                    3
     Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.59 Page 59 of 60



Of course ...... I do hope you know I was just kidding earlier,

TAl\fl\l\' ZOR(YPOVICII

ADl\iINSTR . ArrION l\IANi\.(; ER

liJLI'rE l\1ARI~ETIN(:i

AI)VANCED IIOl\IE ENEI~G 1· 801,tJTl'IONS

((157) :l81-227G

r_r Al\11\,f Y@GlllPRO G RA~L COl\1




                                                         5
Case 3:20-cv-01820-TWR-NLS Document 1 Filed 09/15/20 PageID.60 Page 60 of 60
